19-22185-rdd          Doc 9       Filed 02/03/19        Entered 02/03/19 20:27:41               Main Document
                                                       Pg 1 of 64


    Jonathan S. Henes, P.C.                                       Emily E. Geier (pro hac vice admission pending)
    George Klidonas                                               KIRKLAND & ELLIS LLP
    Rebecca Blake Chaikin                                         KIRKLAND & ELLIS INTERNATIONAL LLP
    Gene Goldmintz                                                300 North LaSalle Street
    KIRKLAND & ELLIS LLP                                          Chicago, Illinois 60654
    KIRKLAND & ELLIS INTERNATIONAL LLP                            Telephone:      (312) 862-2000
    601 Lexington Avenue                                          Facsimile:      (312) 862-2200
    New York, New York 10022
    Telephone:     (212) 446-4800
    Facsimile:     (212) 446-4900

    Proposed Counsel for the Debtors and Debtors in Possession



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    FULLBEAUTY BRANDS HOLDINGS CORP., et al., 1                           )    Case No. 19-22185 (RDD)
                                                                          )
                                       Debtors.                           )    (Joint Administration Requested)
                                                                          )

               DEBTORS’ MOTION SEEKING ENTRY OF INTERIM AND
              FINAL ORDERS (I) AUTHORIZING DEBTORS TO USE CASH
             COLLATERAL PURSUANT TO 11 U.S.C. § 363, (II) GRANTING
            CERTAIN PROTECTIONS TO PREPETITION SECURED PARTIES
        PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 507, AND (III) SCHEDULING
        A FINAL HEARING PURSUANT TO BANKRUPTCY RULES 4001(b) AND (c)


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state the following in support of this motion: 2


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Blackdog Holdings, Inc. (8991); FULLBEAUTY Brands Holdings Corp. (8053);
      FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands, LLC (9445); FULLBEAUTY Brands
      Management Services, LLC (8637); FULLBEAUTY Brands Merchant, Inc. (7812); FULLBEAUTY Brands
      Operations, LLC (5382); FULLBEAUTY Brands Texas, LLC (9606); Jessica London, Inc. (1070); and Swimsuits
      for All, LLC (3246). The location of the Debtors’ service address is: 50 Main Street, Suite 1000, White Plains,
      New York 10606.
2     A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Robert J. Riesbeck, Chief Financial Officer
      of FULLBEAUTY Brands Holdings Corp., in Support of Chapter 11 Petitions and First Day Motions


KE 59375163
19-22185-rdd       Doc 9       Filed 02/03/19        Entered 02/03/19 20:27:41               Main Document
                                                    Pg 2 of 64


                                               Relief Requested

       1.       The Debtors seek entry of an order (the “Order”), substantially in the form attached

hereto as Exhibit A, (a) authorizing the Debtors’ use of Cash Collateral on an interim basis

pending a final hearing on this motion (the “Final Hearing”), (b) granting adequate protection to

the Prepetition Secured Parties (as defined in the Order), (c) modifying the automatic stay, and

(d) scheduling the Final Hearing within approximately twenty-five (25) days of the

commencement of these chapter 11 cases to consider approval of the Order, if necessary.

                                          Jurisdiction and Venue

       2.       The United States Bankruptcy Court for the Southern District of New York

(the “Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated February 1, 2012. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Bankruptcy Court in connection with this motion to the extent that

it is later determined that the Bankruptcy Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




   (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief filed under
   chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), on February 3, 2019 (the “Petition
   Date”) Capitalized terms used but not otherwise defined in this motion shall have the meanings ascribed to them
   in the First Day Declaration, the Order (as defined herein), or the First Amended Joint Prepackaged Chapter 11
   Plan of Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant to Chapter
   11 of the Bankruptcy Code (as may be amended, modified, or supplemented, the “Plan”), filed contemporaneously
   herewith, as applicable.


                                                        2
19-22185-rdd     Doc 9     Filed 02/03/19    Entered 02/03/19 20:27:41         Main Document
                                            Pg 3 of 64


       4.      The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, and 9014, and rules 4001-2 and

9013-1(a) of the Local Bankruptcy Rules for the Southern District of New York

(the “Local Rules”).

                                           Background

       5.      The Debtors are a leading direct-to-consumer retailer in the growing U.S. plus-size

apparel market with over $825.3 million in direct plus-size sales in 2018. The Debtors started their

businesses in 1901 as an early pioneer in the direct-to-consumer fashion market and expanded their

presence over the past 117 years to include web, mobile, and tablet platforms. The Debtors serve

both women and men, offering an assortment of plus-size apparel, swimwear, footwear, and home

décor. Each of the Debtors’ seven brands provide a solution targeted to specific customer

needs. In addition to these brands, the Debtors also operate a dedicated plus-size clothing website

and eCommerce platform, fullbeauty.com, which offers their proprietary products.

       6.      On December 18, 2018, the Debtors entered into the restructuring support

agreement (the “Restructuring Support Agreement”) with all of their major stakeholders, pursuant

to which the Debtors agreed to a comprehensive financial reorganization of their capital structure.

Pursuant to the Restructuring Support Agreement, on January 6, 2019, the Debtors commenced a

prepetition solicitation process and distributed the Joint Prepackaged Chapter 11 Plan of

Reorganization of FULLBEAUTY Brands Holdings Corp. and Its Debtor Affiliates Pursuant to

Chapter 11 of the Bankruptcy Code (as may be amended, modified, or supplemented, the “Plan”)

and a related disclosure statement (as may be amended, modified, or supplemented, the

“Disclosure Statement”) to creditors entitled to vote on the Plan. As of January 24, 2019, the

proposed Plan voting deadline, the holders of 100 percent of first-in, last-out claims, 100 percent

of first lien claims, and 100 percent of the second lien claims have voted to accept the Plan.
                                                3
19-22185-rdd        Doc 9       Filed 02/03/19        Entered 02/03/19 20:27:41                Main Document
                                                     Pg 4 of 64


        7.        On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. In connection therewith, the Debtors requested that the

Bankruptcy Court schedule a combined hearing to approve the adequacy of the Disclosure

Statement and confirm the Plan.

        8.        The Debtors continue to operate their business and manage their property as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. As of the date hereof,

the Office of the United States Trustee for the Southern District of New York (the “U.S. Trustee”)

has not appointed an official committee of unsecured creditors in these chapter 11 cases.

        9.        Additional information regarding the Debtors’ business, their capital structure, and

the circumstances leading to these chapter 11 filings is contained in the First Day Declaration, filed

in connection herewith.

                              The Debtors’ Prepetition Capital Structure 3

        10.       As of the Petition Date, the Debtors’ capital structure consisted of outstanding

funded-debt obligations in the aggregate principal amount of approximately $1.3 billion,

consisting of the ABL Credit Facility, including the ABL Facility and the FILO Facility, the

First Lien Credit Facility, and the Second Lien Credit Facility (each as defined in the Plan).

The following table summarizes the Debtors’ outstanding funded-debt obligations.

          Debt Instrument                     Facility Size             Maturity Date             Outstanding
                                                                                                Principal Amount
              ABL Facility                    $100 million             October 14, 2020                 $68.9 million
           FILO Facility                      $75 million             October 14, 2020                    $75 million
     First Lien Credit Facility               $820 million            October 14, 2022                   $782 million
    Second Lien Credit Facility               $345 million           September 15, 2023                  $345 million
                                                                                                        $1.271 billion



3   The descriptions of the Debtors’ prepetition debt facilities and the collateral securing those facilities provided
    herein does not constitute, and should not be construed as, an admission by the Debtors regarding the validity,
    priority, and/or enforceability of any liens and security interests granted in connection therewith, and the Debtors
    reserve all rights to challenge or dispute any of the foregoing on any basis whatsoever.


                                                         4
19-22185-rdd     Doc 9     Filed 02/03/19    Entered 02/03/19 20:27:41         Main Document
                                            Pg 5 of 64


I.     The ABL Credit Facility.

       11.     The ABL Credit Facility consists of the ABL Facility and FILO Facility. The ABL

Agent, the ABL Lenders, the FILO Lenders, the letter of credit issuers and other parties thereto

and the Debtors are parties to the ABL Credit Agreement. Debtors FULLBEAUTY Brands

Holdings Corp., FULLBEAUTY Brands Management Services, LLC, FULLBEAUTY Brands

Merchant, Inc., FULLBEAUTY Brands Operations, LLC, and Jessica London, Inc. are each

borrowers under the ABL Facility. The Debtors guaranteed the obligations of the borrowers

pursuant to that certain ABL Guaranty Agreement, dated as of October 14, 2015 (the “ABL

Guaranty Agreement”).

       12.     Pursuant to, among other things, that certain security agreement in connection with

the ABL Credit Facility, dated as of October 14, 2015 (together with all other pledge agreements

or similar security documents entered into by any Debtor and the ABL Agent in respect of the

Debtors’ assets and all other documentation executed in connection with any of the foregoing,

each as may be amended, restated, supplemented, or otherwise modified from time to time, the

“ABL Lien Security Documents”), the Debtors have granted a first-priority lien and security

interest (the “ABL Liens”) in, to, and against substantially all of the Debtors’ assets described in

the ABL Lien Security Documents (subject to that certain ABL Intercreditor Agreement, dated as

of October 14, 2015 (the “ABL Intercreditor Agreement”)), including, without limitation, the cash

and noncash proceeds thereof (collectively, the “ABL Collateral”), to the ABL Agent for the

benefit of the ABL Lenders and the FILO Lenders (the ABL Credit Agreement, the ABL Guaranty

Agreement, the ABL Lien Security Documents, including, without limitation, the ABL

Intercreditor Agreement, the letter of credit documentation, and any other collateral and ancillary

documents executed in connection therewith, collectively, the “ABL Loan Documents”).



                                                5
19-22185-rdd          Doc 9      Filed 02/03/19       Entered 02/03/19 20:27:41               Main Document
                                                     Pg 6 of 64


          13.      The availability of loans and letters of credit under the ABL Credit Facility is

governed by a borrowing base, consisting primarily of accounts receivable and inventory. As of

the Petition Date, the total borrowing base was $96.3 million.

          14.      As of January 4, 2019, the Debtors were jointly and severally liable to the ABL

Agent and the ABL Lenders for all loans under the ABL Credit Facility, including the FILO

Facility, letter of credit obligations, and other obligations described therein and payable thereunder

in the aggregate principal amount of approximately $143.9 million, consisting of approximately

$68.9 million under the ABL Facility 4 and approximately $75.0 million under the FILO tranche

commitment. The ABL Credit Facility matures on October 14, 2020 and requires quarterly interest

payments.

          15.      In addition to loans and letters of credit, the ABL Obligations include certain Cash

Management Obligations (as defined in the ABL Documents), Bank Product Obligations (as

defined in the ABL Documents), and/or hedging agreements, subject to payment priority as set

forth in the credit agreement governing the ABL Facility.

II.       The First Lien Credit Facility.

          16.      The First Lien Agent, the First Lien Lenders, and Debtor FULLBEAUTY Brands

Holdings Corp., as borrower, are parties to the First Lien Credit Agreement. Each of the remaining

Debtors guaranteed the obligations of the Debtor FULLBEAUTY Brands Holdings Corp., as

borrower, under the First Lien Credit Agreement pursuant to that certain First Lien Guaranty, dated

as of October 14, 2015 (the “First Lien Guaranty Agreement”).

          17.      Pursuant to, among other things, that certain security agreement in connection with

the First Lien Credit Facility, dated as of October 14, 2015 (together with all other pledge


4     This amount includes approximately $16.6 million in undrawn letter of credit obligations under the ABL Facility.


                                                         6
19-22185-rdd      Doc 9    Filed 02/03/19     Entered 02/03/19 20:27:41         Main Document
                                             Pg 7 of 64


agreements or similar security documents entered into by any Debtor and the First Lien Agent in

respect of the Debtors’ assets and all other documentation executed in connection with any of the

foregoing, each as may be amended, restated, supplemented, or otherwise modified from time to

time, the “First Lien Security Documents”), the Debtors have granted a first-priority lien and

security interest in, to, and against substantially all of the Debtors’ assets described in the First

Lien Security Documents (subject to the ABL Intercreditor Agreement), including, without

limitation, the cash and noncash proceeds thereof, to the First Lien Agent for the benefit of the

First Lien Lenders (the First Lien Credit Agreement, the First Lien Guaranty Agreement, the First

Lien Security Documents (subject to the ABL Intercreditor Agreement), including, without

limitation, the ABL Intercreditor Agreement, the Prepetition Term Intercreditor Agreement, and

any other collateral and ancillary documents executed in connection therewith, collectively, the

“First Lien Loan Documents”).

       18.     As of the date hereof, the Debtors were jointly and severally liable to the First Lien

Agent and the First Lien Lenders for the First Lien Credit Facility, and other obligations described

therein and payable thereunder in the aggregate principal amount of approximately $782 million.

The First Lien Credit Facility matures on October 14, 2022 and requires quarterly interest

payments.

III.   The Second Lien Credit Facility.

       19.     The Second Lien Agent (collectively with the ABL Agent and First Lien Agent, the

“Prepetition Agents”), the Second Lien Lenders, and Debtor FULLBEAUTY Brands Holdings

Corp., as borrower, are parties to the Second Lien Credit Agreement. Each of the remaining

Debtors guaranteed the obligations of Debtor FULLBEAUTY Brands Holdings Corp., as

borrower, under the Second Lien Credit Agreement pursuant to that certain Second Lien Guaranty,

dated as of October 14, 2015 (the “Second Lien Guaranty Agreement”).
                                                7
19-22185-rdd      Doc 9    Filed 02/03/19     Entered 02/03/19 20:27:41          Main Document
                                             Pg 8 of 64


       20.     Pursuant to, among other things, that certain security agreement in connection with

the Second Lien Credit Facility, dated as of October 14, 2015 (together with all other pledge

agreements or similar security documents entered into by any Debtor and the Second Lien Agent

in respect of the Debtors’ assets and all other documentation executed in connection with any of

the foregoing, each as may be amended, restated, supplemented, or otherwise modified from time

to time, the “Second Lien Security Documents”), the Debtors have granted a second-priority lien

and security interest in, to, and against the Prepetition Collateral (subject to the ABL Intercreditor

Agreement), to the Second Lien Agent for the benefit of itself and the Second Lien Lenders (the

Second Lien Credit Agreement, the Second Lien Guaranty Agreements, the Second Lien Security

Documents, including, without limitation, the ABL Intercreditor Agreement, the Prepetition Term

Intercreditor Agreement, and any other collateral and ancillary documents executed in connection

therewith, collectively with the ABL Loan Documents and the First Lien Loan Documents, the

“Prepetition Loan Documents”).

       21.     As of the date hereof, the Debtors were jointly and severally liable to the Second

Lien Agent and the Second Lien Secured Parties for all loans under the Second Lien Credit

Facility, and other obligations described therein and payable thereunder in the aggregate principal

amount of approximately $345 million.

IV.    The ABL Intercreditor Agreement.

       22.     The Debtors and the Prepetition Agents, as representatives of the ABL, FILO, First,

and Second Lien Lenders, as applicable, are parties to the ABL Intercreditor Agreement. The ABL

Intercreditor Agreement governs certain of the respective rights and interests of the ABL Lenders,

FILO Lenders, First Lien Lenders, and Second Lien Lenders relating to, among other things, their

rights and their ability to exercise remedies in connection with an Event of Default (as defined in

the ABL Intercreditor Agreement) and in the event of a bankruptcy filing, including related
                                                 8
19-22185-rdd     Doc 9     Filed 02/03/19    Entered 02/03/19 20:27:41        Main Document
                                            Pg 9 of 64


enforcement and turnover provisions.      As more particularly stated in the ABL Intercreditor

Agreement, the ABL Lenders and FILO Lenders have priority over, and are senior in all respects,

to the First Lien Lenders and the Second Lien Lenders in the ABL Priority Collateral (as defined

therein).

        23.    Importantly, section 2.06 of the ABL Intercreditor Agreement generally provides

that, in the event of a chapter 11 filing, if the Required Lenders (as defined in the ABL Credit

Agreement) under the ABL Credit Agreement consent to the use of cash collateral or the Debtors’

obtaining of debtor in possession financing secured by the ABL Priority Collateral, the First Lien

Lenders and Second Lien Lenders agree not to raise any objection or request

adequate protection. In addition, the same section of the ABL Intercreditor Agreement requires

the First Lien Lenders and Second Lien Lenders to subordinate the First Liens and the Second

Liens to the ABL Liens of the ABL Lenders and the FILO Liens of the FILO Lenders under any

debtor in possession financing facility as well as any “carve-out” for professional or U.S. Trustee

fees, in each case, with respect to the ABL Priority Collateral.       Section 2.06 of the ABL

Intercreditor Agreement also provides that if the ABL Lenders and FILO Lenders receive adequate

protection with respect to the ABL Priority Collateral, then the First Lien Lenders and Second Lien

Lenders shall have the right to seek their own adequate protection; provided, that such adequate

protection is subordinate to any adequate protection provided to the ABL Lenders with respect to

the ABL Priority Collateral.

V.      The Term Intercreditor Agreement.

        24.    The Debtors, the First Lien Agent, and the Second Lien Agent, as representatives

of the First Lien Lenders and Second Lien Lenders, respectively, are parties to that certain Term

Intercreditor Agreement, dated as of October 14, 2015 (the “Term Intercreditor Agreement”). The

Term Intercreditor Agreement governs certain of the respective rights and interests of the
                                               9
19-22185-rdd      Doc 9     Filed 02/03/19     Entered 02/03/19 20:27:41            Main Document
                                              Pg 10 of 64


First Lien Lenders and Second Lien Lenders relating to, among other things, their rights and their

ability to exercise remedies in connection with an Event of Default (as defined in the Term

Intercreditor Agreement) and in the event of a bankruptcy filing, including related enforcement

and turnover provisions. As more particularly stated in the Term Intercreditor Agreement, the

First Lien Lenders have priority over, and are senior in all respects, to the Second Lien Lenders.

        25.     Importantly, section 6.01 of the Term Intercreditor Agreement generally provides

that, in the event of a chapter 11 filing, if the First Lien Lenders consent to the use of cash collateral

or the Debtors’ obtaining of debtor in possession financing, the Second Lien Lenders agree not to

raise any objection or request adequate protection. In addition, the same section of the Term

Intercreditor Agreement requires the Second Lien Lenders to subordinate the Second Liens to the

First Liens of the First Lien Agent and First Lien Lenders and the lenders under any debtor in

possession financing facility as well as any “carve-out” for professional or U.S. Trustee

fees. Section 6.03 of the Term Intercreditor Agreement provides that if the First Lien Lenders

receive adequate protection, then the Second Lien Lenders shall have the right to seek their own

adequate protection; provided, that such adequate protection is subordinate to any adequate

protection provided to the First Lien Lenders.

VI.     Other Secured Claims.

        26.     In the ordinary course of business, the Debtors routinely transact business with a

number of third-party contractors and vendors that may be able to assert liens under applicable

non-bankruptcy law against the Debtors and/or their assets if the Debtors fail to pay for the goods

delivered or services rendered. If such parties have valid liens under applicable non-bankruptcy

law, such claims are likely secured claims against the Debtors. The Plan provides for payment in

full in cash for all such claims.



                                                  10
19-22185-rdd        Doc 9      Filed 02/03/19       Entered 02/03/19 20:27:41               Main Document
                                                   Pg 11 of 64


VII.    General Unsecured Claims.

        27.      In the ordinary course, the Debtors routinely transact business with a number of

third-party contractors and vendors, the majority of which are based outside of the United States.

These transactions give rise to general unsecured claims against the Debtors. The Plan provides

for payment in full in cash for all such claims.

                                          Concise Statement of the
                                         Material Terms of the Order

        28.      Pursuant to and in accordance with Bankruptcy Rule 4001(b)(1)(B) and Local

Bankruptcy Rule 4001-2(a), the material provisions of the Order, and the location of such

provisions therein are summarized below.

                                                                                                        Paragraphs of
            Material Terms                              Summary of Material Terms
                                                                                                           Order

 Entities with an Interest in Cash         The Prepetition Secured Parties and/or the Prepetition       ¶2
 Collateral.                               Agents.
 (Fed. R. Bankr. P. 4001(b)(1)(B)(i))

 Purpose for Use of Cash Collateral.       The Debtors require the use of Cash Collateral to operate    ¶¶ F, 2
                                           their businesses. Without the use of Cash Collateral, the
 (Fed. R. Bankr. P. 4001(b)(1)(B)(ii))
                                           Debtors will be unable to meet their case requirements for
                                           working capital needs and would result in an immediate
                                           shutdown of the Debtors’ businesses.

 Duration of Use of Cash Collateral /      Termination Date: The Order includes standard and            ¶8
 Termination Events.                       customary termination events, which events, unless
                                           waived by the ABL Agent and the First Lien Agent, shall
 (Fed. Bankr. R. P. 4001(b)(1)(B)(iii);
                                           terminate the Debtors’ authority to continue to use Cash
 S.D.N.Y. Bankr. L.R. 4001-2(a)(10))
                                           Collateral.




                                                       11
19-22185-rdd        Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41                   Main Document
                                                  Pg 12 of 64



                                                                                                           Paragraphs of
            Material Terms                             Summary of Material Terms
                                                                                                              Order

 Proposed                                Prepetition Secured Parties Adequate Protection Package.          ¶6
 Adequate Protection                     The adequate protection package provided to the
                                         Prepetition Secured Parties includes:
 (Fed. Bankr. R. P. 4001(b)(1)(B)(iv))
                                         •   the adequate protection liens, including a first priority
 Economic Terms Including Fees and
                                             lien on and security interest in unencumbered property
 Expenses of the Lenders, Agents, and
                                             and a junior lien on all property encumbered by the
 Their Respective Professionals.
                                             Permitted Liens;
 (S.D.N.Y. Bankr. L.R. 4001-2(a)(3)).
                                         •   a superpriority administrative expense claim pursuant
                                             to section 507(b) of the Bankruptcy Code; and

                                         •   payment of the reasonable and documented fees and
                                             disbursements incurred by the professionals retained
                                             by the Prepetition Secured Parties.

 Amount of Cash Collateral to Be         Subject to the terms of the Order, the Debtors may use            ¶2
 Used.                                   Cash Collateral in which the Prepetition Secured Parties
                                         and/or the Prepetition Agents may have an interest. Any
 (S.D.N.Y. Bankr. L.R. 4001-2(a)(1))
                                         dispute in connection with the use of Cash Collateral shall
                                         be heard by the Bankruptcy Court. Except as otherwise
                                         provided in the Order, the Debtors shall be prohibited from
                                         at any time using the Cash Collateral absent consent of the
                                         Prepetition Secured Parties or further order of the Court.

 Material Conditions to Closing and      The Budget. Beginning February 18, 2019, all use of Cash          ¶3
 Borrowing,    Including     Budget      Collateral by the Debtors shall be pursuant to the
 Provisions.                             Approved Budget.
 (S.D.N.Y. Bankr. L.R. 4001-2(a)(2))

 Effect On the Existing Liens of the     Priority of Adequate Protection Liens.             Except as      ¶6
 Adequate Protection.                    otherwise provided in the Order, the Adequate Protection
                                         Liens granted to the Prepetition Secured Parties pursuant
 (S.D.N.Y. Bankr. L.R. 4001-2(a)(4))
                                         to paragraphs 6(a)–(c) of the Order shall not be subject or
                                         subordinated to, or made pari passu with any lien, security
                                         interest, or claim existing as of the Petition Date, or created
                                         under sections 363 or 364(d) of the Bankruptcy Code or
                                         otherwise, or subject to any lien or security interest that is
                                         avoided and preserved for the benefit of the Debtors’
                                         estates under section 551 of the Bankruptcy Code.

 Carve-Out.                              The Order provides a “Carve-Out” of certain statutory             ¶ 10
                                         fees, allowed professional fees of the Debtors, the U.S.
 (S.D.N.Y. Bankr. L.R. 4001-2(a)(5))
                                         Trustee, and any official committee of unsecured creditors
                                         appointed in the chapter 11 cases pursuant to section 1103
                                         of the Bankruptcy Code (the “Creditors’ Committee”),
                                         including a Post-Carve-Out Trigger Notice Cap, all as
                                         detailed in the Order.




                                                      12
19-22185-rdd       Doc 9      Filed 02/03/19    Entered 02/03/19 20:27:41                   Main Document
                                               Pg 13 of 64



                                                                                                        Paragraphs of
           Material Terms                            Summary of Material Terms
                                                                                                           Order
                                       The Order contains certain stipulations by the Debtors,
 Provisions that Could Restrict the                                                                     ¶¶ D, E, 12, 13
                                       among other things, to the amount, validity, priority, and
 Rights and Powers of the Debtor In
                                       enforceability of the ABL Facility, the FILO Facility, the
 Possession.
                                       First Lien Credit Facility, and the Second Lien Credit
 (S.D.N.Y. Bankr. L.R. 4001-2(a)(8))   Facility. The Order also includes a release, effective as of
                                       the earlier of entry of the Final Order, if necessary, and the
 Limitations    on  the   Lender’s     occurrence of the Effective Date (as defined in the Plan),
 Obligation    to  Fund    Certain     of the Prepetition Agent and the Prepetition Secured
 Activities of the Debtors or Any      Parties.
 Committee      Appointed   Under
 Sections 1102 or 1114 of the          Claims Stipulation Investigation Period Reservation of
 Bankruptcy Code.                      Rights. Except as expressly set forth in the Order, the
                                       stipulations set forth in paragraphs D and E in the Order
 (S.D.N.Y. Bankr. L.R. 4001-2(a)(9))
                                       (together, the “Claims Stipulation”) and all of the terms
                                       and conditions of the Order shall be immediately and
                                       irrevocably binding on all persons and entities, subject to
                                       a customary investigation period by the earlier of (i) the
                                       date on which the Plan is confirmed in the Chapter 11
                                       Cases and (ii) (A) if no Creditors’ Committee has been
                                       appointed, seventy-five (75) days after the entry of the
                                       Final Order, if any, or such later date as has been agreed to
                                       by the Prepetition Agent, as applicable; or (B) if a
                                       Creditors’ Committee has been appointed, sixty (60) days
                                       after the entry of the Final Order, if any, or such later date
                                       as has been agreed to by the Prepetition Agent, as
                                       applicable.
                                       Restriction on Use of Funds. The Order provides that no
                                       Cash Collateral, Prepetition Collateral, proceeds thereof,
                                       or any portion of the Carve-Out may be used by any of the
                                       Debtors, their estates, any affiliate of the Debtors, any
                                       Creditors’ Committee, any trustee or examiner appointed
                                       in these chapter 11 cases or any chapter 7 trustee, or any
                                       other person, party, or entity for certain proscribed actions;
                                       provided, however, that the Creditors’ Committee, if any,
                                       may incur fees and expenses in investigating the claims
                                       and liens of the Prepetition Secured Parties not to exceed
                                       $50,000 in the aggregate (the “Investigation Fund”). Any
                                       claim incurred in connection with any proscribed activities
                                       described in paragraph 13 of the Order shall not constitute
                                       an allowed administrative expense claim for purposes of
                                       section 1129(a)(9)(A) of the Bankruptcy Code.


                             The Debtors’ Need to Use Cash Collateral

        29.     As of the Petition Date, the Debtors’ cash on hand totaled approximately

$3.8 million, substantially all of which is Cash Collateral of the Prepetition Secured Parties.

Furthermore, because the Debtors do not believe that they can provide adequate protection to the


                                                    13
19-22185-rdd      Doc 9     Filed 02/03/19    Entered 02/03/19 20:27:41           Main Document
                                             Pg 14 of 64


Prepetition Secured Parties, the Debtors engaged with the Prepetition Secured Parties regarding

the terms on which they would consent to permit the Debtors to continue to use Cash Collateral as

part of their negotiations regarding the Restructuring Support Agreement. These discussions

resulted in the proposed Order, entry of which will allow the Debtors to transition smoothly into

chapter 11, effectuate the Restructuring Support Agreement, and confirm and consummate the

Plan, all while continuing to operate their businesses without disruption.

                          Summary of Proposed Use of Cash Collateral

        30.     Pursuant to the Order, the Debtors’ right to use Cash Collateral will commence on

the date of entry of the Order and shall remain in effect until the earlier of (a) the effective date of

the Plan and (b) the occurrence of any Cash Collateral Termination Date.

        31.     Immediate access to Cash Collateral will provide the Debtors with the necessary

liquidity to (a) minimize (and perhaps eliminate, if all other “first day” relief is granted) disruption

to the Debtors’ businesses and ongoing operations, (b) preserve and maximize the value of the

Debtors’ estates for the benefit of all the Debtors’ creditors, and (c) avoid immediate and

irreparable harm to the Debtors and their creditors, businesses, employees, and assets. If the

Debtors are unable to access Cash Collateral to meet their obligations on a timely basis, the Debtors

could suffer permanent harm.

                                           Basis for Relief

I.      The Use of Cash Collateral Is Warranted and Should Be Approved.

        32.     Pursuant to section 363(c)(2) of the Bankruptcy Code, a debtor may not use cash

collateral unless “(A) each entity that has an interest in such cash collateral consents; or (B) the

court, after notice and a hearing, authorizes such use, sale, or lease in accordance with the

provisions of this section.” 11 U.S.C. § 363(c)(2).



                                                 14
19-22185-rdd      Doc 9     Filed 02/03/19    Entered 02/03/19 20:27:41           Main Document
                                             Pg 15 of 64


       33.     Here, the Prepetition Secured Parties have consented to the Debtors’ use of Cash

Collateral pursuant to the Restructuring Support Agreement, which has the support of Holders of

100 percent in amount of the FILO Claims, approximately 99 percent in amount of First Lien

Claims, and approximately 95 percent in amount Second Lien Claims. Accordingly, the Debtors

submit that the use of Cash Collateral satisfies the requirements of section 363(c)(2) of the

Bankruptcy Code.

II.    The Debtors’ Proposed Adequate Protection is Appropriate.

       34.     Section 363(c)(2) of the Bankruptcy Code provides that, absent consent, a debtor

may use cash collateral where “the court, after notice and a hearing, authorizes such use, sale, or

lease in accordance with the provisions of this section.”          11 U.S.C. § 363(c)(2)(A), (B).

Section 363(e) of the Bankruptcy Code requires that the debtor adequately protect the secured

creditors’ interest in property to be used by a debtor against any diminution in value of such interest

resulting from the debtor’s use of the property during the chapter 11 proceedings. 11 U.S.C.

§ 363(e).

       35.     The essential purpose of adequate protection is to protect against the diminution of

a secured creditor’s collateral during the period when such collateral is being used by the debtor

in possession. See Contrarian Funds LLC v. Aretex LLC (In re WestPoint Stevens, Inc.), 600 F.3d

231, 257 (2d Cir. 2010) (“Adequate protection is generally defined as a method by which a secured

creditor may apply to the Bankruptcy Court to protect its interest in the diminution in value of its

security during a bankruptcy proceeding.” (internal quotation marks omitted)); see also In re

WorldCom, Inc., 304 B.R. 611, 618-19 (Bankr. S.D.N.Y. 2004) (“The legislative history for

section 361 of the Bankruptcy Code, which sets forth how adequate protection may be provided

under section 363, makes clear that the purpose is to insure that the secured creditor receives the

value for which the creditor bargained for prior to the debtor’s bankruptcy.”); In re Carbone Cos.,
                                                 15
19-22185-rdd      Doc 9     Filed 02/03/19    Entered 02/03/19 20:27:41           Main Document
                                             Pg 16 of 64


Inc., 395 B.R. 631, 635 (Bankr. N.D. Ohio 2008) (“The test is whether the secured party’s interest

is protected from diminution or decrease as a result of the proposed use of cash collateral.” (citation

omitted)). “However, neither the legislative history nor the Bankruptcy Code requires the Court

to protect a creditor beyond what was bargained for by the parties.” WorldCom, Inc., 304 B.R. at

619; see In re Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986) (“Adequate protection,

not absolute protection, is the statutory standard.”).

       36.     Generally, what constitutes sufficient adequate protection is decided on a

case-by-case basis, and adequate protection may be provided in various forms, including payment

of adequate protection fees, payment of interest, or granting of replacement liens or administrative

claims. In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996) (“[T]he determination of

adequate protection is a fact-specific inquiry . . . left to the vagaries of each case.”); In re Realty

Sw. Assocs., 140 B.R. 360, 366 (Bankr. S.D.N.Y. 1992) (“‘Adequate protection’ is a question of

fact because it has as its linchpin the concept of value, and therefore is determined on a case-by-

case basis.”) (citation omitted); Beker Indus, 58 B.R. at 736 (the application of adequate protection

“is left to the vagaries of each case, but its focus is protection of the secured creditor from

diminution in the value of its collateral during the reorganization process”) (citation omitted).

       37.     As described above, the Debtors have obtained the consent of the Prepetition

Secured Parties to continue to use Cash Collateral during the pendency of these chapter 11 cases.

A critical condition of that agreement with the Prepetition Secured Parties is the Debtors’

agreement to provide the Prepetition Secured Parties with the proposed adequate protection

package, which is consistent with the forms of adequate protection contemplated by the

Bankruptcy Code.




                                                 16
19-22185-rdd           Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41               Main Document
                                                     Pg 17 of 64


           38.      Accordingly, the Debtors submit that the adequate protection proposed for the

benefit of the Prepetition Secured Parties is necessary and appropriate and satisfies the standards

under section 363(c)(2) of the Bankruptcy Code. Courts in this district and others have granted

similar relief in other chapter 11 cases. See, e.g., In re Aegean Marine Petroleum Network, Inc.,

Case No. 18-13374 (MEW) (Bankr. S.D.N.Y. Jan. 15, 2019); In re Nine West Holdings, Inc., Case

No. 18-10947 (SCC) (Bankr. S.D.N.Y. June 28, 2018); In re Cenveo, Inc., Case No. 18-22178

(RDD) (Bankr. S.D.N.Y. Mar. 8, 2018); In re Global A&T Electronics Ltd., Case No. 17-23931

(RDD) (Bankr. S.D.N.Y. Jan. 10, 2018); In re BCBG Max Azria Global Holdings, LLC, Case

No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 2, 2017). 5

III.       The Automatic Stay Should Be Modified on a Limited Basis.

           39.      The Order provides that the automatic stay provisions of section 362 of the

Bankruptcy Code will be modified as necessary to effectuate the terms and provisions of the Order.

The Order further provides that the automatic stay is modified and vacated to the extent necessary,

upon the occurrence of the Cash Collateral Termination Date, to permit the Adequate Protection

Obligations, if any, to become immediately due and payable and to allow the Prepetition Agents

to exercise the rights and remedies available under the Prepetition Loan Documents, the Order, or

applicable law, including foreclosing upon and selling all or a portion of the Prepetition Collateral

in order to collect the Adequate Protection Obligations.

           40.      The Debtors have determined, in an exercise of their business judgment that such

stay modifications are appropriate under the circumstances, in the context of a negotiated

consensual cash collateral order. Further, stay modifications of this kind are ordinary, and are



5      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
       Copies of these cited orders are available upon request of the Debtors’ proposed counsel.


                                                         17
19-22185-rdd        Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41               Main Document
                                                  Pg 18 of 64


reasonable and fair under the circumstances of these chapter 11 cases. Courts in this district have

granted similar relief in other chapter 11 cases. See, e.g., In re Aegean Marine Petroleum Network,

Inc., Case No. 18-13374 (MEW) (Bankr. S.D.N.Y. Jan. 15, 2019); In re Nine West Holdings, Inc.,

Case No. 18-10947 (SCC) (Bankr. S.D.N.Y. June 28, 2018); In re Cenveo, Inc., Case No. 18-

22178 (RDD) (Bankr. S.D.N.Y. Mar. 8, 2018); In re Global A&T Electronics Ltd., Case No. 17-

23931 (RDD) (Bankr. S.D.N.Y. Jan. 10, 2018); In re BCBG Max Azria Global Holdings, LLC,

Case No. 17-10466 (SCC) (Bankr. S.D.N.Y. Mar. 2, 2017). 6

                    The Requirements of Bankruptcy Rule 6003 Are Satisfied

        41.      The Debtors respectfully request emergency consideration of this motion pursuant

to Bankruptcy Rule 6003, which empowers a court to grant relief within the first 21 days after the

commencement of a chapter 11 case “to the extent that relief is necessary to avoid immediate and

irreparable harm.” As set forth in this motion, the Debtors believe an immediate and orderly

transition into chapter 11 is critical to the viability of their operations and that any delay in granting

the relief requested could hinder the Debtors’ operations and cause irreparable harm. Furthermore,

the failure to receive the requested relief during the first 21 days of these chapter 11 cases would

severely disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors submit

that they have satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003

and, therefore, respectfully request that the Bankruptcy Court approve the relief requested in this

motion on an emergency basis.




6   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these cited orders are available upon request of the Debtors’ proposed counsel.


                                                      18
19-22185-rdd      Doc 9     Filed 02/03/19    Entered 02/03/19 20:27:41           Main Document
                                             Pg 19 of 64


                                    Request for Final Hearing

        42.    Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Bankruptcy Court, if necessary, set a date for the Final Hearing that is as soon as practicable,

but in no event later than 25 days following the entry of the Order, and fix the time and date prior

to the Final Hearing for parties to file objections to this motion.

                                          Motion Practice

        43.    This motion includes citation to the applicable rules and statutory authorities upon

which the relief requested herein is predicated, and a discussion of their application to this motion.

Moreover, in addition to all entities otherwise entitled to receive notice, the Debtors have given

notice of this motion to all entities believed to have or be claiming an interest in the subject matter

of the proposed order. Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-

1(a).

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

        44.    To implement the foregoing successfully, the Debtors request that the Bankruptcy

Court enter an order providing that notice of the relief requested herein satisfies Bankruptcy Rule

6004(a) and that the Debtors have established cause to exclude such relief from the 14-day stay

period under Bankruptcy Rule 6004(h).

                                               Notice

        45.    The Debtors will provide notice of this motion to: (a) the U.S. Trustee; (b) the

holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis);

(c) counsel to the ABL Agent; (d) counsel to the First Lien Agent; (e) counsel to the Second Lien

Agent; (f) the FILO Lenders; (g) counsel to the Ad Hoc Group of First Lien Lenders; (h) counsel

to the Ad Hoc Group of Second Lien Lenders; (i) counsel to Apax Partners, LLP; (j) counsel to

Charlesbank Capital Partners, LLC; (k) the United States Attorney’s Office for the Southern

                                                 19
19-22185-rdd     Doc 9     Filed 02/03/19    Entered 02/03/19 20:27:41        Main Document
                                            Pg 20 of 64


District of New York; (l) the Internal Revenue Service; (m) the United States Securities and

Exchange Commission; (n) the state attorneys general for all states in which the Debtors conduct

business; (o) the Prepetition Secured Parties; and (p) any party that requests service pursuant to

Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         No Prior Request

       46.     No prior request for the relief sought in this motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]




                                              20
19-22185-rdd      Doc 9    Filed 02/03/19      Entered 02/03/19 20:27:41       Main Document
                                              Pg 21 of 64


       WHEREFORE, the Debtors respectfully request entry of the Order, substantially in the

form attached hereto as Exhibit A, (a) granting the relief requested herein and such other relief as

is just and proper.

Dated: February 3, 2019               /s/ Jonathan S. Henes, P.C.
New York, New York                    Jonathan S. Henes, P.C.
                                      George Klidonas
                                      Rebecca Blake Chaikin
                                      Gene Goldmintz
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900

                                      -and-

                                      Emily E. Geier (pro hac vice admission pending)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Proposed Counsel for the Debtors and Debtors in Possession
19-22185-rdd   Doc 9   Filed 02/03/19    Entered 02/03/19 20:27:41   Main Document
                                        Pg 22 of 64


                                        Exhibit A

                                  Proposed Order
19-22185-rdd          Doc 9      Filed 02/03/19       Entered 02/03/19 20:27:41              Main Document
                                                     Pg 23 of 64


   UNITED STATES BANKRUPTCY COURT
   FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                       )
       In re:                                                          )   Chapter 11
                                                                       )
       FULLBEAUTY BRANDS HOLDINGS CORP., et al., 1                     )   Case No. 19-22185 (RDD)
                                                                       )
                                          Debtors.                     )   (Joint Administration Requested)
                                                                       )

                INTERIM ORDER (A) AUTHORIZING THE DEBTORS TO USE
           CASH COLLATERAL, (B) GRANTING ADEQUATE PROTECTION TO THE
         PREPETITION SECURED PARTIES, (C) MODIFYING THE AUTOMATIC STAY,
         (D) SCHEDULING A FINAL HEARING, AND (E) GRANTING RELATED RELIEF


                Upon the motion (the “Motion”) 2 of the debtors and debtors in possession (collectively,

   the “Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) for

   entry of an interim order (this “Interim Order”) and a final order, if necessary, (the “Final Order”)

   under sections 105, 361, 362, 363, 503, 507, and 552 of title 11 of the United States Code (the

   “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy

   Procedure (the “Bankruptcy Rules”), and the Local Bankruptcy Rules for the Southern District of

   New York (the “Local Rules”), among other things:

                        (a)     authorizing the Debtors’ use of Cash Collateral (as defined below), subject
                to and pursuant to the terms and conditions set forth in this Interim Order;

                         (b)     authorizing the Debtors to provide adequate protection to the Prepetition
                Secured Parties (as defined below) for any diminution in value of the Prepetition Collateral
                (as defined below) from and after the Petition Date as a condition to the Debtors’ use of
                Prepetition Collateral securing the obligations under:



   1
       The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
       identification number, are as follows: Blackdog Holdings, Inc. (8991); FULLBEAUTY Brands Holdings
       Corp. (8053); FULLBEAUTY Brands, Inc. (4198); FULLBEAUTY Brands, LLC (9445); FULLBEAUTY
       Brands Management Services, LLC (8637); FULLBEAUTY Brands Merchant, Inc. (7812);
       FULLBEAUTY Brands Operations, LLC (5382); FULLBEAUTY Brands Texas, LLC (9606); Jessica
       London, Inc. (1070); and Swimsuits for All, LLC (3246). The location of the Debtors’ service address is:
       50 Main Street, Suite 1000, White Plains, New York 10606.
   2
       Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion or
       the Plan (as defined in the Motion), as applicable.
19-22185-rdd    Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41               Main Document
                                             Pg 24 of 64


                        (i)     the ABL Credit Agreement (together with all related agreements
                 and documents executed by any of the Debtors in connection with the ABL Credit
                 Agreement, collectively, the “ABL Documents”) by and among Holdings,
                 FULLBEAUTY Brands Holdings Corp. (the “Lead Borrower”), the other
                 borrowers party thereto (collectively with the Lead Borrower, the “Borrowers”),
                 the guarantors party thereto (together with the Borrowers and Holdings,
                 the “ABL Obligors”), the ABL Agent and the ABL Lenders (together with the
                 ABL Agent and all other Secured Parties (as defined in the ABL Credit
                 Agreement), collectively, the “ABL Secured Parties”),

                          (ii)     the First Lien Credit Agreement (together with all related
                 agreements and documents executed by any of the Debtors in connection with the
                 First Lien Credit Agreement, collectively, the “First Lien Documents”) by and
                 among Holdings, the Lead Borrower, the First Lien Agent, the guarantors party
                 thereto (collectively with the Lead Borrower and Holdings, the “First Lien
                 Obligors”) and the First Lien Lenders (together with the First Lien Agent,
                 collectively, the “First Lien Secured Parties”), and

                          (iii)    the Second Lien Credit Agreement (together with all related
                 agreements and documents executed by any of the Debtors in connection with the
                 Second Lien Credit Agreement, the “Second Lien Documents”; and the Second
                 Lien Documents together with the ABL Documents and the First Lien Documents,
                 collectively, the “Credit Documents”) by and among Holdings, the Lead Borrower,
                 the Second Lien Agent (together with the ABL Agent and the First Lien Agent, the
                 “Prepetition Agents”), the guarantors party thereto (collectively with the Lead
                 Borrower and Holdings, the “Second Lien Obligors”) and the Second Lien Lenders
                 (together with the Second Lien Agent, the “Second Lien Secured Parties” and,
                 together with the ABL Secured Parties and the First Lien Secured Parties,
                 collectively, the “Prepetition Secured Parties”);

                  (c)     subject to certain limited challenge rights, approving certain stipulations
         by the Debtors with respect to the Credit Documents and the liens and security interests
         arising therefrom;

                 (d)      subject only to the Final Order, if necessary, and the Carve-Out, and
         effective upon the entry of the Final Order, if any, and to the extent set forth herein, waiving
         the Debtors’ right to surcharge the Prepetition Collateral pursuant to section 506(c) of the
         Bankruptcy Code and any “equities of the case” exception pursuant to section 552(b) of
         the Bankruptcy Code;

                 (e)     waiving the equitable doctrine of “marshaling” and other, similar doctrines
         with respect to any of the Prepetition Collateral (including the Cash Collateral) for the
         benefit of any non-Secured Party;

                 (f)       vacating and modifying the Automatic Stay (as defined herein) to the
         extent set forth herein;

                 (g)     waiving any applicable stay (including under Bankruptcy Rule 6004) and
         providing for immediate effectiveness of this Interim Order and as later applicable, if
         necessary, the Final Order; and




                                                   2
19-22185-rdd      Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41              Main Document
                                               Pg 25 of 64


                    (h)     Pursuant to Bankruptcy Rule 4001, the Court’s holding that an interim
           hearing on this Motion be held before this Court to consider entry of this Interim Order,
           authorizing that during the period commencing on the date of this Court’s entry of this
           Interim Order and ending on the earlier of (a) the date this Court enters the Final Order, if
           necessary, (b) the date on which the right to use Cash Collateral terminates under the terms
           of this Interim Order, and (c) the Effective Date (as defined in the Plan), the Debtors be
           authorized to use the Cash Collateral; and

                    (i)      scheduling a final hearing (the “Final Hearing”) on the Motion, if
           necessary, to consider entry of a Final Order granting the relief requested in the Motion on
           a final basis on the earlier of (x) the date of any hearing to confirm the Plan and (y) 30 days
           after the Petition Date.

           The Court having considered the Motion, the exhibits attached thereto, the Declaration of

   Robert J. Riesbeck, Chief Financial Officer of FULLBEAUTY Brands Holdings Corp., in Support

   of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), and the evidence

   submitted and arguments made by the Debtors at the interim hearing held on February 4, 2019

   (the “Interim Hearing”); and notice of the Interim Hearing having been given in accordance with

   Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local Rules; and the Interim

   Hearing having been held and concluded; and all objections, if any, to the interim relief requested

   in the Motion having been withdrawn, resolved or overruled by the Court; and it appearing that

   approval of the interim relief requested in the Motion is necessary to avoid immediate and

   irreparable harm to the Debtors and their estates, and otherwise is fair and reasonable and in the

   best interests of the Debtors and their estates, and is essential for the continued operation of the

   Debtors’ businesses and the preservation of the value of the Debtors’ assets; and after due

   deliberation and consideration, and good and sufficient cause appearing therefor;

           THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

   CONCLUSIONS OF LAW:

           A.      Petition Date. On February 3, 2019 (the “Petition Date”), each of the Debtors filed

   a voluntary petition under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

   Court for the Southern District of New York (the “Court”). On February 4, 2019, this Court entered

   an order approving the joint administration of the Chapter 11 Cases.



                                                     3
19-22185-rdd          Doc 9       Filed 02/03/19      Entered 02/03/19 20:27:41          Main Document
                                                     Pg 26 of 64


            B.         Debtors in Possession. The Debtors have continued in the management and

   operation of their business and properties as debtors in possession pursuant to sections 1107(a) and

   1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these Chapter 11

   Cases.        As    of   the     date   hereof,   an   official   committee   of   unsecured   creditors

   (a “Creditors’ Committee”) has not been appointed in these Chapter 11 Cases.

            C.         Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases, the

   Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and 1334 and

   the Amended Standing Order of Reference from the United States District Court for the Southern

   District of New York, dated January 31, 2012. Venue for the Chapter 11 Cases and proceedings on

   the Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core

   proceeding pursuant to 28 U.S.C. § 157(b).

            D.         Debtors’ Stipulations. Subject to the limitations set forth in paragraphs 11 and 12

   below, the Debtors acknowledge, admit, agree, represent and stipulate to the following (paragraphs

   D(a) through D(o) below are collectively referred to herein as the “Debtors’ Stipulations”):

                     (a)      First Lien Obligations. As of the Petition Date, the First Lien Obligors
            were truly and justly indebted and liable to the First Lien Secured Parties, without defense,
            counterclaim, recoupment, or offset of any kind, in the aggregate principal amount of not
            less than (i) $782,000,000 outstanding pursuant to and in accordance with the terms of the
            First Lien Documents, plus (ii) (A) accrued and unpaid interest thereon, (B) any additional
            fees, costs and expenses (including, but not limited to, any attorneys’, financial advisors’,
            and other professionals fees and expenses) that are chargeable or reimbursable under the
            First Lien Documents, and (C) all other charges, indemnities, and other costs and
            obligations incurred therewith, whether arising before or after the Petition Date, including
            any Obligations (as defined in the First Lien Documents) of any kind or nature, whether or
            not evidenced by any note, agreement, or other instrument, whether or not contingent,
            whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the
            Debtors’      obligations    under     the     First    Lien    Documents       (collectively,
            the “First Lien Obligations”).

                    (b)      Second Lien Obligations. As of the Petition Date, the Second Lien
            Obligors were truly and justly indebted and liable to the Second Lien Secured Parties,
            without defense, counterclaim, recoupment, or offset of any kind, in the aggregate principal
            amount of not less than (i) $345,000,000 outstanding pursuant to and in accordance with
            the terms of the Second Lien Documents, plus (ii) (A) accrued and unpaid interest thereon,
            (B) any additional fees, costs, and expenses (including, but not limited to, any attorneys’,
            financial advisors’, and other professionals fees and expenses that are chargeable or
            reimbursable under the Second Lien Documents), and (C) all other charges, indemnities


                                                          4
19-22185-rdd   Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                             Pg 27 of 64


         and other costs and obligations incurred therewith, whether arising before or after the
         Petition Date, including any Obligations (as defined in the Second Lien Documents) of any
         kind or nature, whether or not evidenced by any note, agreement, or other instrument,
         whether or not contingent, whenever arising, accrued, accruing, due, owing, or chargeable
         in respect of any of the Debtors’ obligations under the Second Lien Documents
         (collectively, the “Second Lien Obligations” and, together with the First Lien Obligations,
         collectively, the “Term Loan Obligations”).

                   (c)    ABL Obligations. As of the Petition Date, the ABL Obligors were truly
         and justly indebted and liable to the ABL Secured Parties, without defense, counterclaim,
         recoupment or offset of any kind, in the aggregate principal amount of not less than
         (i) $75,000,000 in aggregate principal amount of First Amendment FILO Tranche Loans
         (as defined in the ABL Credit Agreement) outstanding under the ABL Credit Agreement,
         plus (ii) $52,300,000 in aggregate principal amount of Revolving Credit Loans (as defined
         in the ABL Credit Agreement) outstanding under the ABL Credit Agreement, plus (iii)
         $16,625,169 in an aggregate undrawn amount of outstanding letters of credit issued
         pursuant to and in accordance with the terms of the ABL Documents (“Letters of Credit”),
         plus (iv) $0 in aggregate amount of L/C Borrowings outstanding under the ABL Credit
         Agreement, plus (v) with respect to each of clauses (i) through (iv), (a) accrued and unpaid
         interest and fees with respect thereto, (b) any additional fees, costs, and expenses
         (including, but not limited to, any attorneys’, financial advisors’, and other professionals
         fees and expenses that are chargeable or reimbursable under the ABL Documents), and
         (c) all other charges, indemnities and other costs and obligations incurred therewith,
         whether arising before or after the Petition Date, including any Obligations (as defined in
         the ABL Documents, including, without limitation, all Cash Management Obligations and
         all Bank Product Obligations as such terms are defined in the ABL Documents and which
         Bank Product Obligations include, $6.5 million owing to Wells Fargo Bank, N.A.
         (“Wells Fargo”) pursuant to the Amended and Restated Wellstone Commercial Card
         Agreement, dated on or about May 23, 2016, by and among Wells Fargo, FullBeauty
         Brands Holdings Corp. and FullBeauty Brands Operations, LLC (f/k/a FullBeauty Brands
         L.P.), as amended, restated, amended and restated, supplemented or otherwise modified
         from time to time after such date) of any kind or nature, whether or not evidenced by any
         note, agreement or other instrument, whether or not contingent, whenever arising, accrued,
         accruing, due, owing, or chargeable in respect of any of the Debtors’ obligations under the
         ABL Documents (collectively, the “ABL Obligations” and together with the Term Loan
         Obligations, the “Secured Obligations”).

                  (d)      Prepetition First Lien Liens and Collateral. The First Lien Obligations are
         secured by, subject to the terms of the Intercreditor Agreements (as defined below), (i) first
         priority security interests in and liens on (collectively, the “Prepetition First Lien First
         Priority Liens”) the Term Priority Collateral (as defined in the ABL Intercreditor
         Agreement), including any identifiable cash proceeds from the sale, lease, conveyance, or
         other disposition of any Term Priority Collateral that has been deposited in the Collateral
         Proceeds Account (as defined in the ABL Intercreditor Agreement) in accordance with the
         terms of the First Lien Documents and the Second Lien Documents, as more particularly
         described in and on the terms set forth in the First Lien Documents, and (ii) second priority
         security interests in and liens on (the “Prepetition First Lien Second Priority Liens” and,
         together with the Prepetition First Lien First Priority Liens, the “Prepetition First Lien
         Liens”) the ABL Priority Collateral (as defined in the ABL Intercreditor Agreement) (the
         ABL Priority Collateral and the Term Priority Collateral as of the Petition Date being,
         collectively, the “Prepetition Collateral”).


                                                   5
19-22185-rdd    Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41              Main Document
                                             Pg 28 of 64


                  (e)      Prepetition Second Lien Liens and Collateral. The Second Lien
         Obligations are secured by, subject to the terms of the Intercreditor Agreements, (i) second
         priority security interests in and liens on (collectively, the “Prepetition Second Lien First
         Priority Liens”) the Term Priority Collateral including any identifiable cash proceeds from
         the sale, lease, conveyance, or other disposition of any Term Priority Collateral that has
         been deposited in the Collateral Proceeds Account in accordance with the terms of the First
         Lien Documents and the Second Lien Documents, as more particularly described in and on
         the terms set forth in the Second Lien Documents, and (ii) third priority security interests
         in and liens on (the “Prepetition Second Lien Second Priority Liens” and, together with the
         Prepetition Second Lien First Priority Liens, the “Prepetition Second Lien Liens”; and the
         Prepetition Second Lien Liens together with the Prepetition First Lien Liens, collectively,
         the “Prepetition Term Loan Liens”) the ABL Priority Collateral.

                  (f)      Prepetition ABL Liens and Collateral. The ABL Obligations are secured
         by, subject to the terms of the ABL Intercreditor Agreement, (i) first priority security
         interests in and liens on (collectively, the “Prepetition ABL First Priority Liens”) the ABL
         Priority Collateral including, but not limited to, the Debtors’ cash, other than the cash in
         the Excluded Accounts (as defined below), including cash in banking, checking, or other
         deposit accounts or securities accounts with financial institutions (in each case, other than
         the “Excluded Accounts” as defined in the ABL Credit Agreement) (whether subject to
         control agreements or otherwise) collections from the Debtors’ accounts, and credit card
         receivables, as more particularly described in and on the terms set forth in the ABL
         Documents, and (ii) third priority security interests in and liens on (the “Prepetition ABL
         Second Priority Liens” and, together with the Prepetition ABL First Priority Liens, the
         “Prepetition ABL Liens” and, together with the Prepetition Term Loan Liens, collectively,
         the “Prepetition Liens”) the Prepetition Term Priority Collateral.

                   (g)     Intercreditor Agreements. Pursuant to that certain ABL Intercreditor
         Agreement, dated as of October 14, 2015, by and among the ABL Agent, the First Lien
         Agent, and the Second Lien Agent (as amended, restated, supplemented or otherwise
         modified from time to time prior to the commencement of these Chapter 11 Cases and with
         all supplements and exhibits thereto, the “ABL Intercreditor Agreement”) and that certain
         Term Intercreditor Agreement, dated as of October 14, 2015, by and among the First Lien
         Agent, and the Second Lien Agent (as amended, restated, supplemented or otherwise
         modified from time to time prior to the commencement of these Chapter 11 Cases and with
         all supplements and exhibits thereto, the “Term Intercreditor Agreement” and, together
         with the ABL Intercreditor Agreement, the “Intercreditor Agreements”) and as more
         particularly stated therein, the (i) Prepetition First Lien First Priority Liens have priority
         over and are senior in all respects to the Prepetition Second Lien First Priority Liens and
         the Prepetition ABL Second Priority Liens with respect to the Prepetition Term Priority
         Collateral, (ii) Prepetition Second Lien First Priority Liens have priority over and are senior
         in all respects to the Prepetition ABL Second Priority Liens with respect to the Prepetition
         Term Priority Collateral, (iii) Prepetition ABL First Priority Liens have priority over and
         are senior in all respects to the Prepetition First Lien Second Priority Liens and the
         Prepetition Second Lien Second Priority with respect to the ABL Priority Collateral, and
         (iv) Prepetition First Lien Second Priority Liens have priority over and are senior in all
         respects to the Prepetition Second Lien First Priority with respect to the ABL Priority
         Collateral.

                  (h)     Validity of First Lien Obligations. The First Lien Obligations constitute
         legal, valid, and binding obligations of the First Lien Obligors. No offsets, defenses, or


                                                   6
19-22185-rdd    Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41               Main Document
                                             Pg 29 of 64


         counterclaims to the First Lien Obligations exist. No portion of the First Lien Obligations
         or any payments made to the First Lien Secured Parties or applied to or paid on account of
         the obligations owing under the First Lien Documents prior to the Petition Date is subject
         to any contest, avoidance, disallowance, reduction, recharacterization, recovery,
         subordination (whether equitable, contractual or otherwise), attachment, offset,
         counterclaim, cross-claim, defense, “claim” (as defined in the Bankruptcy Code) of any
         kind, cause of action, impairment, or any other challenge of any kind. The First Lien
         Documents are valid and enforceable by each of the First Lien Secured Parties and the First
         Lien Agent, as applicable, for the benefit of the First Lien Secured Parties against each of
         the applicable Debtors. The First Lien Obligations constitute allowed claims against the
         applicable Debtors’ estates. No claim of or cause of action held by the Debtors or their
         estates exists against any of the First Lien Secured Parties or their agents (in such capacity),
         whether arising under applicable state or federal law (including, without limitation, any
         recharacterization, subordination, avoidance, or other claims arising under or pursuant to
         sections 105, 510, or 542 through 553 of the Bankruptcy Code), or whether arising under
         or in connection with any of the First Lien Documents (or the transactions contemplated
         thereunder), First Lien Obligations, or Prepetition First Lien Liens, including without
         limitation, any right to assert any disgorgement or recovery.

                  (i)     Validity of Second Lien Obligations. The Second Lien Obligations
         constitute legal, valid, and binding obligations of the Second Lien Obligors. No offsets,
         defenses, or counterclaims to the Second Lien Obligations exist. No portion of the Second
         Lien Obligations or any payments made to the Second Lien Secured Parties or applied to
         or paid on account of the Second Lien Obligations prior to the Petition Date is subject to
         any contest, avoidance, disallowance, reduction, recharacterization, recovery,
         subordination (whether equitable, contractual or otherwise), attachment, offset,
         counterclaim, cross-claim, defense, “claim” (as defined in the Bankruptcy Code) of any
         kind, cause of action, impairment, or any other challenge of any kind. The Second Lien
         Documents are valid and enforceable by each of the Second Lien Secured Parties and the
         Second Lien Agent, as applicable, for the benefit of the Second Lien Secured Parties
         against each of the applicable Debtors. The Second Lien Obligations constitute allowed
         claims against the applicable Debtors’ estates. No claim of or cause of action held by the
         Debtors or their estates exists against any of the Second Lien Secured Parties or their agents
         (in such capacity), whether arising under applicable state or federal law (including, without
         limitation, any recharacterization, subordination, avoidance, or other claims arising under
         or pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy Code), or whether
         arising under or in connection with any of the Second Lien Documents (or the transactions
         contemplated thereunder), Second Lien Obligations, or Prepetition Second Lien Liens,
         including without limitation, any right to assert any disgorgement or recovery.

                  (j)     Validity of ABL Obligations. The ABL Obligations constitute legal, valid,
         and binding obligations of the ABL Obligors. No offsets, defenses, or counterclaims to
         the ABL Obligations exist. No portion of the ABL Obligations or any payments made to
         the ABL Secured Parties or applied to or paid on account of the obligations owing under
         the ABL Documents prior to the Petition Date is subject to any contest, avoidance,
         disallowance, reduction, recharacterization, recovery, subordination (whether equitable,
         contractual or otherwise), attachment, offset, counterclaim, cross-claim, defense, “claim”
         (as defined in the Bankruptcy Code) of any kind, cause of action, impairment, or any other
         challenge of any kind. The ABL Documents are valid and enforceable by each of the ABL
         Secured Parties and the ABL Agent, as applicable, for the benefit of the ABL Secured
         Parties against each of the applicable Debtors. The ABL Obligations constitute allowed


                                                   7
19-22185-rdd   Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                             Pg 30 of 64


         claims against the applicable Debtors’ estates. No claim of or cause of action held by the
         Debtors or their estates exists against any of the ABL Secured Parties or their agents (in
         such capacity), whether arising under applicable state or federal law (including, without
         limitation, any recharacterization, subordination, avoidance, or other claims arising under
         or pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy Code), or whether
         arising under or in connection with any of the ABL Documents (or the transactions
         contemplated thereunder), ABL Obligations, or Prepetition ABL Liens, including without
         limitation, any right to assert any disgorgement or recovery.

                  (k)      Validity and Perfection of Prepetition First Lien Liens. The Prepetition
         First Lien Liens (a) secure the First Lien Obligations; (b) are valid, binding, perfected, and
         enforceable liens on and security interests in the Prepetition Collateral (including the Cash
         Collateral); (c) are not subject, pursuant to the Bankruptcy Code or other applicable law,
         to any contest, avoidance, disallowance, reduction, recharacterization, recovery,
         subordination (whether equitable, contractual or otherwise), attachment, offset,
         counterclaim, cross-claim, defense, “claim” (as defined in the Bankruptcy Code) of any
         kind, cause of action, impairment, or any other challenge of any kind; and (d) are subject
         and subordinate only to (1) the Carve-Out (as defined below), (2) the Permitted Liens
         (as defined below), and (3) solely with respect to the ABL Priority Collateral, the
         Prepetition ABL First Priority Liens, and each of the Debtors irrevocably waives, for itself
         and its subsidiaries and affiliates, any right to challenge or contest in any way the
         perfection, validation, and enforceability of the Prepetition First Lien Liens or the validity
         or enforceability of the First Lien Obligations and the First Lien Documents.

                  (l)     Validity and Perfection of Prepetition Second Lien Liens. The Prepetition
         Second Lien Liens (a) secure the Second Lien Obligations; (b) are valid, binding, perfected
         and enforceable liens on and security interests in the Prepetition Collateral (including the
         Cash Collateral); (c) are not subject, pursuant to the Bankruptcy Code or other applicable
         law, to any contest, avoidance, disallowance, reduction, recharacterization, recovery,
         subordination (whether equitable, contractual or otherwise), attachment, offset,
         counterclaim, cross-claim, defense, “claim” (as defined in the Bankruptcy Code) of any
         kind, cause of action, impairment, or any other challenge of any kind; and (d) are subject
         and subordinate only to (1) the Carve-Out (as defined below), (2) the Permitted Liens (as
         defined below), (3) solely with respect to the ABL Priority Collateral, the Prepetition ABL
         First Priority Liens and Prepetition First Lien Liens, and (4) solely with respect to the
         Prepetition Term Priority Collateral, the Prepetition First Lien First Priority Liens, and the
         Debtors each irrevocably waive, for themselves and their subsidiaries and affiliates, any
         right to challenge or contest in any way the perfection, validation, and enforceability of the
         Prepetition Second Lien Liens or the validity or enforceability of the Second Lien
         Obligations and the Second Lien Documents.

                  (m)     Validity and Perfection of Prepetition ABL Liens. The Prepetition ABL
         Liens (a) secure the ABL Obligations; (b) are valid, binding, perfected, and enforceable
         liens on and security interests in the Prepetition Collateral (including the Cash Collateral);
         (c) are not subject, pursuant to the Bankruptcy Code or other applicable law, to any contest,
         avoidance, disallowance, reduction, recharacterization, recovery, subordination (whether
         equitable, contractual or otherwise), attachment, offset, counterclaim, cross-claim, defense,
         “claim” (as defined in the Bankruptcy Code) of any kind, cause of action, impairment, or
         any other challenge of any kind; and (d) are subject and subordinate only to (1) the Carve-
         Out, (2) the Permitted Liens, and (3) solely with respect to the Prepetition Term Priority
         Collateral, the Prepetition First Lien First Priority Liens, and Prepetition Second Lien First


                                                   8
19-22185-rdd      Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                               Pg 31 of 64


           Priority Liens, and the Debtors each irrevocably waive, for themselves and their
           subsidiaries and affiliates, any right to challenge or contest in any way the perfection,
           validation, and enforceability of the Prepetition ABL Liens or the validity or enforceability
           of the ABL Obligations and the ABL Documents.

                    (n)     Value of Prepetition ABL Liens and Claims. The value of the ABL
           Priority Collateral exceeds the aggregate amount of the ABL Obligations payable under
           clauses (1) through (7) of section 8.04 of the ABL Credit Agreement and the claims of the
           ABL Secured Parties arising under, or secured by, the ABL Documents constitute allowed,
           secured claims within the meaning of sections 502 and 506 of the Bankruptcy Code.

                    (o)       Cash Collateral. All cash proceeds of the Prepetition Collateral, including
           all such cash proceeds of such Prepetition Collateral held in any of the Debtors’ banking,
           checking or other deposit accounts or securities accounts with financial institutions (in each
           case, other than trust, escrow and custodial funds held as of the Petition Date in properly
           established trust, escrow or custodial accounts or other Excluded Accounts pursuant to
           clauses (i), (ii), (iii), and (v) of the definition of “Excluded Accounts” in the ABL Credit
           Agreement), are “Cash Collateral” of the Secured Parties within the meaning of section
           363(a) of the Bankruptcy Code, whether received before, on or after the Petition Date.

           E.      Releases by the Debtors. As of the earlier of the entry of the Final Order, if

   necessary, and the Effective Date and subject to the challenge provisions described in paragraph 11

   herein, each of the Debtors and the Debtors’ estates, on its own behalf and on behalf of its past,

   present, and future predecessors, successors, heirs, subsidiaries, and assigns (collectively,

   the “Releasors”), to the maximum extent permitted by applicable law, unconditionally, irrevocably,

   and fully forever releases, remises, acquits, relinquishes, irrevocably waives, and discharges each

   of the Prepetition Secured Parties and each of their respective former and current officers,

   employees, directors, agents, representatives, owners, members, partners, financial advisors, legal

   advisors, shareholders, managers, consultants, accountants, attorneys, affiliates, and predecessors

   in interest, each in their capacities as such (collectively, the “Releasees”), of and from any and all

   claims, demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness and

   obligations, rights, assertions, allegations, actions, suits, controversies, proceedings, losses,

   damages, injuries, attorneys’ fees, costs, expenses, or judgments of every type, whether known,

   unknown, asserted, unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,

   pending, or threatened including, without limitation, all legal and equitable theories of recovery,

   arising under common law, statute, or regulation or by contract, of every nature and description


                                                     9
19-22185-rdd      Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41              Main Document
                                                Pg 32 of 64


   that exist on the date hereof relating to any of the Credit Documents, Secured Hedge Agreements

   (as defined in the ABL Credit Agreement), documents evidencing or governing Bank Product

   Obligations or Cash Management Obligations, or the transactions contemplated under such

   documents, including, without limitation, (i) any so-called “lender liability” or equitable

   subordination claims or defenses, (ii) any and all claims and causes of action arising under the

   Bankruptcy Code, (iii) any and all claims and causes of action regarding the validity, priority,

   perfection or avoidability of the liens or claims of the Prepetition Secured Parties, and (iv) any field

   examination, reappraisal of assets under the Credit Documents prior to the date hereto, any actions

   taken in connection with alleged defaults under the Credit Documents prior to the date hereof and/or

   the negotiation or consummation of forbearance agreements related thereto, provided, however,

   that nothing herein shall operate as a release or waiver of any claims or causes of action against the

   Releasees solely on account of any act taken after the Petition Date.                   The Debtors’

   acknowledgments, stipulations, and releases set forth in this paragraph E shall be binding on the

   Debtors and their respective representatives, successors, and assigns, and on each of the Debtors’

   estates, and, subject to entry of the Final Order, if necessary, and the challenge provisions contained

   in paragraph 11 herein, all creditors thereof and each of their respective representatives, successors

   and assigns, including, without limitation, any trustee or other representative appointed in these

   Chapter 11 Cases, whether such trustee or representative is appointed in chapter 11 or chapter 7.

           F.       Use of Cash Collateral. An immediate and critical need exists for the Debtors to

   use the Cash Collateral, in accordance with this Interim Order, for working capital purposes, other

   general corporate purposes of the Debtors, and the satisfaction of the costs and expenses of

   administering the Chapter 11 Cases.

           G.       Consent by Prepetition Secured Parties. The Prepetition Secured Parties have

   consented, conditioned on the entry of this Interim Order, to the Debtors’ proposed use of Cash

   Collateral, solely on the terms and conditions set forth in this Interim Order.




                                                     10
19-22185-rdd      Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41              Main Document
                                                Pg 33 of 64


           H.       Adequate Protection. The adequate protection provided to the Prepetition Secured

   Parties, as set forth more fully in paragraph 5 of this Interim Order, for any diminution in the value

   of the Prepetition Secured Parties’ respective interests in the Prepetition Collateral from and after

   the Petition Date resulting from the imposition of the automatic stay under section 362 of the

   Bankruptcy Code (the “Automatic Stay”), or the use, sale, or lease of the Prepetition Collateral

   (including the Cash Collateral) under section 363 of the Bankruptcy Code is consistent with and

   authorized by the Bankruptcy Code and is offered by the Debtors to protect such parties’ interests

   in the Prepetition Collateral (including the Cash Collateral) in accordance with sections 361, 362,

   and 363 of the Bankruptcy Code. The adequate protection provided herein and other benefits and

   privileges contained herein are necessary in order to (i) protect the Prepetition Secured Parties from

   diminution in the value of their respective interests of their Prepetition Collateral (including the

   Cash Collateral) and (ii) obtain the consents and agreements contemplated herein.

           I.       Good Cause Shown; Best Interest. The Debtors have requested immediate entry

   of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2) and the Local Rules. Absent entry of

   this Interim Order, the Debtors’ businesses, properties, and estates will be immediately and

   irreparably harmed. This Court concludes that good cause has been shown and entry of this Interim

   Order is in the best interest of the Debtors’ respective estates and creditors as its implementation

   will, among other things, allow for the continued operation of the Debtors’ existing businesses and

   enhance the Debtors’ prospects for a successful reorganization.

           J.       No Liability to Third Parties. The Debtors stipulate and the Court finds that,

   subject to entry of the Final Order, if necessary, in permitting the Debtors to use the Cash Collateral,

   none of the Prepetition Secured Parties shall (i) be deemed to be in control of the operation of any

   of the Debtors or to be acting as a “controlling person,” “responsible person,” or “owner or

   operator” with respect to the operation or management of any of the Debtors (as such term, or any

   similar terms, are used in the Internal Revenue Code, the United States Comprehensive

   Environmental Response, Compensation and Liability Act, as amended, or any other Federal or


                                                     11
19-22185-rdd       Doc 9     Filed 02/03/19     Entered 02/03/19 20:27:41              Main Document
                                               Pg 34 of 64


   state statute) or (ii) owe any fiduciary duty to any of the Debtors, their creditors, shareholders, or

   estates, or shall constitute or be deemed to constitute a joint venture or partnership with any of the

   Debtors.

             K.      Section 552(b). Subject to entry of the Final Order, if necessary, and the

   Carve-Out, (i) each of the Prepetition Secured Parties shall be entitled to all of the rights and

   benefits of section 552(b) of the Bankruptcy Code and (ii) the “equities of the case” exception under

   section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties with

   respect to proceeds, product, offspring, or profits with respect to any of the Prepetition Collateral.

             L.      Notice. Under the circumstances of these Chapter 11 Cases, proper, timely,

   adequate and sufficient notice of the Motion and Interim Hearing has been provided in accordance

   with the Bankruptcy Code, Bankruptcy Rules, and the Local Rules, and no further notice of the

   Motion, Interim Hearing, or the Final Hearing shall be required.

             M.      Compliance with Local Rule 4001-2. The Motion and this Interim Order comply

   with the requirements of Local Rule 4001-2.

             Based upon the foregoing, and upon the record made before this Court at the Interim

   Hearing, and good and sufficient cause appearing therefor,

                     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

             1.      Motion Granted. The relief requested in the Motion is granted on an interim basis

   in accordance with the terms and conditions of this Interim Order. Any objections to the Motion

   with respect to the entry of this Interim Order that have not been withdrawn, waived, resolved, or

   settled, and all reservations of rights included therein, are hereby denied and overruled on the

   merits.

             2.      Authorization to Use Cash Collateral.

                     (a)     Subject to the terms and conditions of this Interim Order, the Debtors are
             hereby authorized to use Cash Collateral in which the Prepetition Secured Parties may have
             an interest on an interim basis during the period beginning with the Petition Date and
             ending on the Termination Date (as defined below) for working capital purposes, other



                                                    12
19-22185-rdd   Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                             Pg 35 of 64


         general corporate purposes of the Debtors, and the satisfaction of the costs and expenses
         of administering the Chapter 11 Cases.

                  (b)     The Debtors’ use of Cash Collateral shall be in accordance with the
         Approved Budget (as defined below), subject to the variance provisions set forth in
         paragraph 3 herein, or as otherwise set forth in this Interim Order. The Prepetition Secured
         Parties are granted the adequate protection as set forth herein. For the avoidance of doubt,
         except on the terms and conditions of this Interim Order, the Debtors shall be prohibited
         from at any time using the Cash Collateral absent consent of the Prepetition Secured Parties
         or further order of the Court.

         3.      Approved Budget; Budget Variance.

                  (a)     Beginning February 18, 2019, unless a chapter 11 plan shall have become
         effective for each of the Debtors, the Debtors shall comply with the Approved Budget,
         subject to the variance provisions set forth in this paragraph 3.

                  (b)     No later than 12:00 p.m. (prevailing Eastern Time) on every fourth
         Thursday, the Debtors shall deliver a proposed updated budget (each,
         a “Proposed Budget”) for the following 13-week period (beginning with the week ending
         on the first Sunday following the required date of delivery). Beginning on February 18,
         2019, no later than 5:00 p.m. (prevailing Eastern time) on each Thursday, the Debtors shall
         deliver to the ABL Agent (for delivery to the ABL Lenders) and its professional advisors
         and the Prepetition Agents and their professional advisors a weekly variance report, in form
         and detail reasonably satisfactory to the ABL Agent, that sets forth and compares the
         Debtors’ actual cash flow for the preceding week compared to the Proposed Budget
         (the “Budget Variance Report”).

                  (c)     Each week beginning February 25, 2019, the Debtors shall ensure that at
         no time shall any of the following occur: (i) the cumulative total actual cash receipts of the
         Debtors for the immediately preceding week ending on Sunday are less than 80% of the
         cumulative budgeted total cash receipts of the Debtors for such period as set forth in the
         most recent Approved Budget, (ii) the cumulative total actual cash disbursements of the
         Debtors for the immediately preceding week ending on Sunday exceed 120% of the
         cumulative budgeted total cash disbursements of the Debtors for such period as set forth in
         the most recent Approved Budget; (iii) the cumulative total actual cash receipts of the
         Debtors for the immediately preceding four weeks (or any applicable shorter period prior
         to the fifth week after the Petition Date) through and including the immediately preceding
         week ending on Sunday are less than 85% of the cumulative budgeted total cash receipts
         of the Debtors for such period as set forth in the most recent Approved Budget, and (iv) the
         cumulative total actual cash disbursements of the Debtors for the immediately preceding
         four weeks (or any applicable shorter period prior to the fifth week after the Petition Date)
         through and including the immediately preceding week ending on Sunday exceed 115% of
         the cumulative budgeted total cash disbursements of the Debtors for such period as set forth
         in the most recent Approved Budget; provided that cash disbursements of the Debtors shall
         include any disbursements made by the Debtors (including, but not limited to, any
         payments, expenditures, or advances) other than (i) professional fees and expenses related
         to adequate protection and (ii) professional fees and expenses relating to administration of
         these Chapter 11 Cases.




                                                  13
19-22185-rdd         Doc 9      Filed 02/03/19       Entered 02/03/19 20:27:41               Main Document
                                                    Pg 36 of 64


             4.       The budget attached hereto as Exhibit 1 will be the first Approved Budget for

   reporting and permitted variance purposes unless and until another Proposed Budget shall become

   an Approved Budget. Each Approved Budget provided to the ABL Agent shall be of no force and

   effect unless and until it is approved by the ABL Agent (including by email) delivered to the address

   specified in paragraph 25 of this Interim Order and until such determination is made, the prior

   Approved Budget shall remain in effect. The ABL Agent shall approve or reject each Proposed

   Budget by the third business day of the week immediately following the week in which the Debtors

   delivered such Proposed Budget to the ABL Agent, and the ABL Agent shall be deemed to have

   approved the Proposed Budget on the day immediately following such third business day if no

   objection is delivered in writing (including by email) by either such party on or prior to such third

   business day to the address specified in paragraph 25 of this Interim Order. Any such Proposed

   Budget, upon the approval (or deemed approval) of the ABL Agent, shall become an “Approved

   Budget” effective as of the day immediately following the third business day of the week

   immediately following the week in which the Debtors delivered the Proposed Budget to such

   parties and for the period of time covered thereby, and shall prospectively replace any prior

   Approved Budget.

             5.       Mandatory Prepayments; Reserves. 3

                     (a)      The Debtors shall make all mandatory prepayments required under
             Section 2.05(b) of the ABL Credit Agreement in accordance with the provisions thereof,
             provided, however, that for purposes of this paragraph 5 the Line Cap shall be defined as
             the Borrowing Base at such time and shall be reduced by $10,000,000 such that Excess
             Availability shall at all times equal or exceed $10,000,000.

                      (b)     The ABL Agent shall be entitled to maintain Reserves (as defined in the
             ABL Credit Agreement) as the ABL Agent from time to time determines in its Permitted
             Discretion as being appropriate to (i) to reflect the impediments to the ABL Agents’ ability
             to realize upon the Prepetition Collateral, (ii) to reflect claims and liabilities that the ABL
             Agent determines will need to be satisfied in connection with the realization upon the
             Prepetition Collateral, or (iii) to reflect criteria, events, conditions, contingencies or risks
             which adversely affect any component of the Borrowing Base, the Prepetition Collateral

   3
       Capitalized terms used but not otherwise defined in this paragraph shall have the meanings set forth in
       the ABL Credit Agreement.



                                                         14
19-22185-rdd        Doc 9     Filed 02/03/19     Entered 02/03/19 20:27:41            Main Document
                                                Pg 37 of 64


             or the validity or enforceability of the ABL Credit Documents or any material remedies of
             the Secured Parties hereunder or thereunder; provided that the ABL Agent shall not impose
             Reserves based on facts currently known by or disclosed to the ABL Agent or solely as a
             result of the commencement of the Chapter 11 Cases.

             6.       Prepetition Secured Parties’ Adequate Protection. Pursuant to sections 361 and

   363(c) of the Bankruptcy Code, each Prepetition Secured Party is hereby granted adequate

   protection of its interest in the Prepetition Collateral for any diminution in the value of such

   Prepetition Secured Party’s interest in the Prepetition Collateral from and after the Petition Date in

   any way resulting from the imposition of the Automatic Stay, or the use, sale, or lease of Prepetition

   Collateral (including the Cash Collateral) under section 363 of the Bankruptcy Code (each, an

   “Adequate Protection Claim” and, collectively, the “Adequate Protection Claims”).

   The Prepetition Agents, on behalf of themselves and for the benefit of each of the other Prepetition

   Secured        Parties,   are     hereby      granted     the     following     (collectively,    the

   “Adequate Protection Obligations”):

                      (a)     First Lien Adequate Protection Liens. Subject to the Carve-Out and the
             Permitted Liens, as adequate protection for actual diminution in value of their interests in
             the Prepetition Collateral, effective as of the Petition Date and perfected without the need
             for execution by the Debtors or recordation or filing of security agreements, control
             agreements, pledge agreements, financing statements, mortgages, or other similar
             documents, or the possession or control by the First Lien Agent of any of the Adequate
             Protection Collateral (as defined below), the First Lien Agent is hereby granted, for the
             ratable benefit of the First Lien Secured Parties, valid, binding, continuing, enforceable,
             fully perfected, senior security interests in and liens (collectively,
             the “First Lien Adequate Protection Liens”) on any and all tangible and intangible
             prepetition and postpetition property of the Debtors, whether existing before, on, or after
             the Petition Date, together with any proceeds thereof, including, without limitation, any
             and all cash and any investment of such cash, inventory, accounts receivable, other rights
             to payment whether arising before or after the Petition Date, contracts, properties, plants,
             fixtures, machinery, equipment, general intangibles, documents, instruments, securities,
             chattel paper, interests in leaseholds (provided, however, that to the extent that any lease
             prohibits the granting of a lien thereon, or otherwise prohibits hypothecation of the
             leasehold interest, then in such event there shall only be a lien on the economic value of,
             proceeds of sale, or other disposition of, and any other proceeds and products of such
             leasehold interests unless the applicable provision is rendered ineffective by applicable
             non-bankruptcy law or the Bankruptcy Code), real property, deposit accounts, securities
             accounts, patents, copyrights, trademarks, trade names, rights under license agreements
             and other intellectual property, capital stock of subsidiaries, wherever located, and the
             proceeds, products, rents, accession and profits of the foregoing (collectively, the
             “Adequate Protection Collateral”).



                                                     15
19-22185-rdd   Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                             Pg 38 of 64


                  (b)      Second Lien Adequate Protection Liens. Subject to the Carve-Out and the
         Permitted Liens in all respects, as adequate protection for actual diminution in value of
         their interests in the Prepetition Collateral, effective as of the Petition Date and perfected
         without the need for execution by the Debtors or recordation or filing of security
         agreements, control agreements, pledge agreements, financing statements, mortgages, or
         other similar documents, or the possession or control by the Second Lien Agent of any of
         the Adequate Protection Collateral, the Second Lien Agent is hereby granted, for the ratable
         benefit of the Second Lien Secured Parties, valid, binding, continuing, enforceable, fully
         perfected, senior security interests in and liens (the “Second Lien Adequate Protection
         Liens”) on the Adequate Protection Collateral.

                  (c)      ABL Adequate Protection Liens. Subject to the Carve-Out and the
         Permitted Liens in all respects, as adequate protection for actual diminution in value of
         their interests in the Prepetition Collateral, effective as of the Petition Date and perfected
         without the need for execution by the Debtors or recordation or filings of security
         agreements, control agreements, pledge agreements, financing statements, mortgages, or
         other similar documents, or the possession or control by the ABL Agent of any of the
         Adequate Protection Collateral, the ABL Agent is hereby granted, for the ratable benefit
         of the ABL Secured Parties, valid, binding, continuing, enforceable, fully perfected, senior
         security interests in and liens (the “ABL Adequate Protection Liens” and together with the
         Term Loan Adequate Protection Liens, the “Adequate Protection Liens”) on the Adequate
         Protection Collateral.

                 (d)       Avoidance Actions and Avoidance Action Proceeds. The Adequate
         Protection Collateral shall not include any claims or causes of action of the Debtors arising
         under sections 502(d), 544, 545, 547, 548, or 550 of the Bankruptcy Code (collectively,
         the “Avoidance Actions”) of the Debtors; provided, however, the Adequate Protection
         Collateral shall include, subject to and effective upon entry of the Final Order, all proceeds
         of and recoveries on Avoidance Actions (the “Avoidance Actions Proceeds”).

                  (e)    Adequate Protection Superpriority Claims. The Adequate Protection
         Claims of the First Lien Secured Parties shall constitute allowed superpriority
         administrative expense claims pursuant to sections 503(b), 507(a), and 507(b) of the
         Bankruptcy Code of the First Lien Secured Parties (such claims, collectively,
         the “First Lien Adequate Protection Superpriority Claims”). The Adequate Protection
         Claims of the Second Lien Secured Parties shall constitute allowed superpriority
         administrative expense claims pursuant to sections 503(b), 507(a), and 507(b) of the
         Bankruptcy Code of the Second Lien Secured Parties (such claims, collectively, the
         “Second Lien Adequate Protection Superpriority Claims”). The Adequate Protection
         Claims of the ABL Secured Parties shall constitute allowed superpriority administrative
         expense claims pursuant to sections 503(b), 507(a), and 507(b) of the Bankruptcy Code by
         each of the ABL Secured Parties (such claims, collectively, the “ABL Adequate Protection
         Superpriority Claims” and, together with the Term Loan Adequate Protection Superpriority
         Claim, the “Adequate Protection Superpriority Claims”). The Adequate Protection
         Superpriority Claims shall be subject only to the Carve-Out, and shall be allowed claims
         against each of the Debtors (jointly and severally) with priority over any and all
         administrative expenses and all other claims against the Debtors now existing or hereafter
         arising, of any kind whatsoever, including, without limitation, all other administrative
         expenses of the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, and
         over any and all other administrative expenses or other claims arising under any other
         provision of the Bankruptcy Code, including, without limitation, sections 105, 326, 327,


                                                  16
19-22185-rdd   Doc 9      Filed 02/03/19     Entered 02/03/19 20:27:41            Main Document
                                            Pg 39 of 64


         328, 330, 331, 503(b), 507(a), 507(b), 1113, or 1114 of the Bankruptcy Code, whether or
         not such expenses or claims may become secured by a judgment lien or other non-
         consensual lien, levy, or attachment. The Adequate Protection Superpriority Claims shall
         be payable from and have recourse to all prepetition and postpetition property of the
         Debtors including, subject to entry of the Final Order, if necessary, to the extent provided
         therein, the proceeds of any Avoidance Actions.

                (f)      Priority of Adequate Protection Liens and Adequate Protection
         Superpriority Claims.

                          (i)     The First Lien Adequate Protection Liens and First Lien
                 Superpriority Claims shall be (x) senior to the ABL Adequate Protection Liens and
                 ABL Adequate Protection Superpriority Claims, respectively, and to the Second
                 Lien Adequate Protection Liens and Second Lien Adequate Protection Claims,
                 respectively, with respect to all prepetition and postpetition property of the First
                 Lien Obligors of the same nature, scope, and type as the Term Priority Collateral
                 without regard to whether such property constitutes Term Loan Debt Collateral (as
                 defined in the ABL Intercreditor Agreement) and (y) junior to the ABL Adequate
                 Protection Liens and ABL Adequate Protection Superpriority Claims, respectively,
                 and senior to the Second Lien Adequate Protection Liens and Second Lien
                 Adequate Protection Superpriority Claims, respectively, with respect to all
                 prepetition and postpetition property of the First Lien Obligors of the same nature,
                 scope and type as the ABL Priority Collateral without regard to whether such
                 property constitutes ABL Facility Collateral (as defined in the ABL Intercreditor
                 Agreement).

                          (ii)     The Second Lien Adequate Protection Liens and Second Lien
                 Adequate Protection Superpriority Claims shall be (x) senior to the ABL Adequate
                 Protection Liens and ABL Adequate Protection Superpriority Claims, respectively,
                 and junior to the First Lien Adequate Protection Liens and First Lien Adequate
                 Protection Superpriority Claims, respectively, with respect to all prepetition and
                 postpetition property of the Second Lien Obligors of the same nature, scope, and
                 type as the Term Priority Collateral without regard to whether such property
                 constitutes Term Loan Debt Collateral and (y) junior to the ABL Adequate
                 Protection Liens and ABL Adequate Protection Superpriority Claims, respectively,
                 and to the First Lien Adequate Protection Liens and First Lien Adequate Protection
                 Superpriority Claims, respectively, with respect to all prepetition and postpetition
                 property of the Second Lien Obligors of the same nature, scope, and type as the
                 ABL Priority Collateral without regard to whether such property constitutes ABL
                 Facility Collateral.

                          (iii)  The ABL Adequate Protection Liens and ABL Adequate
                 Protection Superpriority Claims shall be (x) junior to the First Lien Adequate
                 Protection Liens and First Lien Adequate Protection Superpriority Claims,
                 respectively, and to the Second Lien Adequate Protection Liens and Second Lien
                 Adequate Protection Superpriority Claims, respectively, with respect to all
                 prepetition and postpetition property of the ABL Obligors of the same nature,
                 scope and type as the Term Priority Collateral without regard to whether such
                 property constitutes Term Loan Debt Collateral and (y) senior to the First Lien
                 Adequate Protection Liens and First Lien Adequate Protection Superpriority
                 Claims, respectively, and to the Second Lien Adequate Protection Liens and


                                                 17
19-22185-rdd    Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41              Main Document
                                             Pg 40 of 64


                 Second Lien Adequate Protection Superpriority Claims, respectively, with respect
                 to all prepetition and postpetition property of the First Lien Obligors of the same
                 nature, scope, and type as the ABL Priority Collateral without regard to whether
                 such property constitutes ABL Facility Collateral.

                          (iv)    Adequate Protection Liens shall be junior only to (A) the
                 Carve-Out and (B) any valid, enforceable, unavoidable, and properly perfected
                 liens existing on the Petition Date on property unencumbered by the Prepetition
                 Liens or on the Prepetition Collateral (including the Cash Collateral and the
                 Adequate Protection Collateral) existing on the Petition Date with priority over the
                 Prepetition Secured Parties’ liens on the Prepetition Collateral (collectively,
                 the “Permitted Liens”). Other than the Carve-Out and the Permitted Liens, and
                 subject to the entry of the Final Order, if necessary, no cost or expense of
                 administration under sections 105, 503, or 507 of the Bankruptcy Code or
                 otherwise, including any such cost or expense resulting from or arising after the
                 conversion of any of the Chapter 11 Cases under section 1112 of the Bankruptcy
                 Code, shall be senior to, or pari passu with, the Adequate Protection Liens or the
                 Adequate Protection Superpriority Claims.

                  (g)      ABL Adequate Protection Payments. The ABL Agent shall receive for its
         own benefit and on behalf of the ABL Secured Parties from the Debtors (i) on the Effective
         Date (as defined in the Plan), but in any event no later than five (5) business days after the
         Petition Date, cash payment in an amount equal to all accrued but unpaid prepetition fees,
         interest at the non-default contract rate (including Eurocurrency Rate pricing options,
         which shall remain available until such time as the Eurocurrency Rate Loans (as defined
         in the ABL Credit Agreement) expire, at which such time such loans will accrue interest at
         the Base Rate provided for under the ABL Credit Agreement) under the ABL Credit
         Agreement in accordance with the terms thereof on the dates provided for such interest
         payments under the ABL Credit Agreement, and any fees and expenses payable under the
         ABL Documents or any other documents evidencing or governing Bank Product
         Obligations, as applicable, and (ii) current cash payment in an amount equal to current
         payment of letter of credit fees, fronting fees, interest at the non-default contract rate, and
         all other amounts payable under the ABL Documents (through the Plan Effective Date)
         (such payments, the “ABL Adequate Protection Payments”). Notwithstanding anything to
         the contrary herein, no commitments shall be continuing under the ABL Credit Agreement
         from and after the Petition Date and the ABL Lenders’ only obligations under the ABL
         Documents from and after the Petition Date shall be solely with respect to draws under
         Letters of Credit in existence prior to the Petition Date, including Letters of Credit that are
         renewed pursuant to paragraph 13. The ABL Secured Parties’ rights are reserved to assert
         claims for default rate interest without further order of the Court if either (x) the
         Confirmation Order has not been entered within thirty (30) days of the Petition Date or
         (y) the ABL Obligations have not, within forty-four (44) days of the Petition Date, been
         indefeasibly paid in full, in cash, all Commitments (as defined in the ABL Credit
         Agreement) have been terminated and Letters of Credit have been terminated, Cash
         Collateralized (as defined in the ABL Credit Agreement) or backstopped in a manner
         satisfactory to the applicable L/C Issuer in its sole discretion. Notwithstanding anything
         to the contrary herein or in this Order, no cash payments shall be made in connection with
         the First Amendment FILO Tranche Loans (as defined in the ABL Credit Agreement).

                (h)    First Lien and Second Lien Adequate Protection Payments. The First Lien
         Agent’s and the Second Lien Agent’s rights are reserved with respect to additional


                                                  18
19-22185-rdd   Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                             Pg 41 of 64


         Adequate Protection Obligations in the event the Confirmation Order has not been entered
         within thirty (30) days of the Petition Date, including with respect to the payment of
         interest, fees, and expenses.

                 (i)     Letter of Credit Reimbursement Obligations. If the L/C Issuer (as defined
         in the ABL Documents) makes payment on any Letter of Credit (as defined in the ABL
         Documents), the Debtors shall reimburse the L/C Issuer on a current basis for such
         payment, together with any interest at the applicable rate, in accordance with the terms of
         the ABL Documents on the Honor Date (as defined in the ABL Documents)
         (such obligations, collectively, the “Letter of Credit Reimbursement Obligations”).
         Any unreimbursed Letter of Credit Reimbursement Obligations shall constitute an ABL
         Adequate Protection Superpriority Claim. If the Debtors fail to satisfy their Letter of Credit
         Reimbursement Obligations for any reason, the Debtors shall be in default of the Cash
         Collateral Order (such default, a “Reimbursement Default”), the Debtors’ right to use any
         Cash Collateral shall be automatically terminated without further notice, application,
         hearing, or order of the Court, and all L/C Borrowing shall accrue interest at the Default
         Rate.

                  (j)      Professional Fees and Expenses. As additional adequate protection, the
         Prepetition Secured Parties shall receive from the Debtors, as applicable, current payment
         of all outstanding prepetition and all postpetition reasonable and documented fees and
         expenses incurred by (a) the ABL Agent, including the reasonable and documented fees
         and expenses incurred by Davis Polk & Wardwell LLP, as counsel to the ABL Agent, and
         FTI Consulting, Inc., as financial advisor to the ABL Agent, (b) the Ad Hoc Group of First
         Lien Lenders (as defined in the Restructuring Support Agreement dated as of
         December 18, 2018 (the “Restructuring Support Agreement”)), including the reasonable
         and documented fees and expenses incurred by Milbank, Tweed, Hadley, & McCloy LLP
         as counsel to the Ad Hoc Group of First Lien Lenders and Ducera Partners LLC, as
         financial advisor to the Ad Hoc Group of First Lien Lenders, (c) the First Lien Agent,
         including the reasonable and documented fees and expenses incurred by Milbank, Tweed,
         Hadley & McCloy LLP, as counsel to the First Lien Agent, (d) the Ad Hoc Group of
         Second Lien Lenders (as defined in the Restructuring Support Agreement), including the
         reasonable and documented fees and expenses incurred by Paul, Weiss, Rifkind, Wharton
         & Garrison LLP, as counsel to the Ad Hoc Group of Second Lien Lenders and Houlihan
         Lokey Capital Inc., as financial advisor to the Ad Hoc Group of Second Lien Lenders, and
         (e) the Second Lien Agent, including the reasonable and documented fees and expenses
         incurred by Shipman & Goodwin LLP, solely in its capacity as counsel to the Second Lien
         Agent. If an objection is not filed with the Court pursuant to this paragraph, the Debtors
         shall pay the fees, expenses and disbursements set forth in this clause (i) within ten (10)
         days (which time period may be extended by the applicable professional in its discretion)
         after delivery of an invoice therefor to the Debtors, any counsel to the Creditors’
         Committee (if any), and the United States Trustee for the Southern District of New York
         (the “U.S. Trustee”). None of such invoices shall be required to comply with the U.S.
         Trustee fee guidelines or to be filed with any fee applications with the Court, but shall
         provide reasonably detailed statements (which shall not be required to contain time entries
         and which may be redacted or modified to the extent necessary to delete any information
         subject to the attorney-client privilege, any information constituting attorney work product,
         or any other confidential information, and the provision of such invoices shall not
         constitute any waiver of the attorney client privilege or of any benefits of the attorney work
         product doctrine). The Debtors, any Creditors’ Committee, and the U.S. Trustee shall have
         ten (10) days following their receipt of such invoices to file objections with the Court with


                                                  19
19-22185-rdd      Doc 9     Filed 02/03/19     Entered 02/03/19 20:27:41             Main Document
                                              Pg 42 of 64


           respect to the reasonableness of the postpetition fees and expenses included therein. If any
           such objection is not resolved within ten (10) days after such objection is interposed, a
           hearing with respect thereto shall be conducted at a regularly scheduled omnibus hearing
           in the Chapter 11 Cases, provided, however that if any party files any such objection, the
           Debtors shall pay (i) the prepetition portion and any undisputed portion of such fees, costs,
           and expenses within fifteen (15) days of their receipt of such invoice and (ii) the disputed
           portion of such fees, costs, and expenses promptly following the resolution of such dispute
           as described in this paragraph; provided further that any payments made pursuant to the
           foregoing clauses (i) and (ii) may be subject to recharacterization as principal payments to
           the extent permitted by the Bankruptcy Code.

           7.      Reporting; Access to Records. The Debtors shall comply with all reporting

   requirements (including all reporting requirements applicable during a Notice Period (as defined in

   the ABL Credit Agreement)) and honor all inspection rights set forth in the Credit Documents (as

   amended, in the case of the ABL Credit Agreement, by this paragraph) and shall provide to the

   ABL Agent for delivery to the ABL Lenders such other business or financial information that is

   reasonably requested by the ABL Agent or its advisors; provided, that the Debtors may deliver the

   weekly Borrowing Base Certificate (as defined in the ABL Credit Agreement) required by

   Section 6.17(a) of the ABL Credit Agreement by the Friday (rather than Wednesday) of each week

   (as of the immediately preceding Friday). In addition, no later than fifteen (15) days following the

   end of each month, the Debtors shall provide to the ABL Agent for delivery to the ABL Lenders

   reporting on the Company’s top ten (10) vendors (including current trade terms and open orders)

   in form and substance satisfactory to the Prepetition Agents.

           8.      Termination of Cash Collateral Authorization. Unless otherwise ordered by the

   Court (upon notice and a hearing) or agreed to in writing by the (i) ABL Agent acting at the

   direction of the Required Lenders (as defined in the ABL Credit Agreement) and (ii) the First Lien

   Agent, the Debtors’ right to use Cash Collateral under the terms of this Interim Order shall

   terminate without further order of the Court upon the occurrence of the “Termination Date” (notice

   of which shall promptly be provided to the Debtors and the U.S. Trustee), which shall occur upon

   five (5) business days’ prior written notice from the ABL Agent to the Debtors of the occurrence

   of any of the following events unless such event has been cured (excluding subsections 8(a), 8(i),



                                                   20
19-22185-rdd      Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41               Main Document
                                               Pg 43 of 64


   8(k), 8(m), 8(n), 8(o) and 8(p) below, upon which the Termination Date shall occur immediately);

   provided that during such five (5) day period the Debtors may only use Cash Collateral to (a) make

   necessary ordinary course operating expenditures in accordance with the Approved Budget, if any,

   or (b) contest or cure any alleged Termination Date (as defined below):

                  (a)      the occurrence of the effective date of any plan of reorganization
           confirmed in these Chapter 11 Cases;

                   (b)     the date that is thirty (30) days after the Petition Date, unless the Court
           shall have entered the Order (I) Approving the Disclosure Statement and Confirming the
           First Amended Joint Prepackaged Chapter 11 Plan of Reorganization of FULLBEAUTY
           Brands Holdings Corp. and Its Debtor Affiliates and (II) Granting Related Relief;

                   (c)     the date that is forty-four (44) days after the Petition Date unless the
           Effective Date shall have occurred;

                    (d)    the Restructuring Support Agreement shall have terminated in accordance
           with its terms;

                   (e)     any of the Debtors shall support or take any steps in furtherance of any
           plan of reorganization other than that contemplated by the Restructuring Support
           Agreement or any Alternative Transaction (as defined in the Restructuring Support
           Agreement as of the date hereof), in either case other than as expressly permitted under the
           Restructuring Support Agreement;

                    (f)     any Debtor’s failure to comply with any of the material terms or conditions
           of this Interim Order, including, but not limited to, failure to comply with the Approved
           Budget (subject to the variance provisions described in paragraph 3), failure to deliver any
           Budget Variance Report as and when provided in paragraph 3 or any Borrowing Base
           Certificate as and when provided in paragraph 6, any Reimbursement Default shall have
           occurred that has not been cured pursuant and in accordance with paragraph 5(h), or failure
           to make a mandatory prepayment as and when provided in paragraph 4 (all of which
           failures and defaults shall be deemed to be failures to comply with the material terms or
           conditions of this Interim Order);

                     (g)     any Debtor shall grant, create, incur, or suffer to exist any postpetition
           liens or security interests other than (i) those granted pursuant to this Interim Order,
           (ii) carriers’, mechanics’, operator’s, warehousemen’s, repairmen’s, or other similar liens
           arising in the ordinary course of business, (iii) pledges or deposits in connection with
           workers’ compensation, unemployment insurance, and other social security legislation
           arising in the ordinary course of business, and (iv) deposits to secure the performance of
           any postpetition statutory obligations and other obligations of a like nature incurred in the
           ordinary course of business;

                   (h)      any Debtor shall create, incur, or suffer to exist any claim that is pari passu
           with or senior to the Adequate Protection Superpriority Claims;




                                                     21
19-22185-rdd   Doc 9      Filed 02/03/19     Entered 02/03/19 20:27:41             Main Document
                                            Pg 44 of 64


                 (i)     the failure of the Debtors to make any payment provided for under this
         Interim Order to the Prepetition Secured Parties within five (5) business days of the date
         such payment is due;

                  (j)     this Interim Order or the Final Order (if entered) ceases, for any reason
         (other than by reason of the express written agreement by the Required Lenders (as defined
         in the ABL Credit Agreement) and the Required Consenting Term Lenders in their sole
         discretion), to be in full force and effect in any material respect, or any Debtor so asserts
         in writing, or the Adequate Protection Liens or Adequate Protection Superpriority Claims
         cease in any material respect to be enforceable and of the same effect and priority purported
         to be created hereby or any Debtor so asserts in writing;

                 (k)    the Court shall have entered an order amending, supplementing, or
         otherwise modifying this Interim Order (other than non-substantive amendments,
         supplementations, or modifications) without the consent of each affected Prepetition
         Secured Party;

                 (l)     any Debtor supports or takes any steps in furtherance of an action
         commenced by any other person against any Prepetition Secured Party, with respect to any
         of the Credit Documents, including, without limitation, any action to avoid or subordinate
         any obligations under any of the Credit Documents;

                 (m)      the Court shall have entered an order appointing a chapter 11 trustee,
         responsible officer, or any examiner with enlarged powers relating to the operation of the
         businesses in these Chapter 11 Cases;

                  (n)     the Court shall have entered an order granting relief from the Automatic
         Stay to the holder or holders of any security interest to permit foreclosure (or the granting
         of a deed in lieu of foreclosure or the like) on any of the Debtors’ assets which have an
         aggregate value in excess of $1,000,000;

                 (o)      the Court shall have entered an order avoiding, disallowing, subordinating
         or recharacterizing any claim, lien, or interest held by the ABL Secured Parties;

                (p)      an order shall have been entered dismissing any of the Chapter 11 Cases
         or converting any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy
         Code;

                  (q)      the occurrence of an event of default under any material contract that
         results in the right of the non-Debtor contract party to terminate such contract (other than
         any such right triggered solely by the commencement of these Chapter 11 Cases) without
         taking into account whether such right may or may not be exercised due to the imposition
         of the automatic stay;

                  (r)     termination or expiration of any exclusivity period for any Debtor to file
         or solicit acceptances for a plan of reorganization; and

                  (s)    the Court shall have entered an order (A) that is inconsistent with this
         Interim Order in any material respect, including, without limitation, surcharging any
         Prepetition Secured Party, any of the Secured Obligations, any of their respective claims,




                                                 22
19-22185-rdd      Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                               Pg 45 of 64


           the Prepetition Collateral or the Adequate Protection Collateral or (B) authorizing the sale
           of all or substantially all of the assets of the Lead Borrower and its subsidiaries.

           9.      Remedies upon the Occurrence of the Termination Date. Upon the occurrence of

   the Termination Date, (a) the Adequate Protection Obligations, if any, shall become due and

   payable; (b) upon the occurrence of the Termination Date under Paragraph 8(a) (subject to the

   Debtors’ right to cure or contest such Termination Date), all ABL Obligations shall be paid in full

   in cash or, in the case of outstanding Letters of Credit, each such letter of credit shall be

   (x) cancelled and replaced, (y) cash collateralized in accordance with section 2.03(f) of the ABL

   Credit Agreement, or (z) backstopped or otherwise treated in a manner satisfactory to the applicable

   L/C Issuer in its sole and absolute discretion; (c) upon seven (7) days’ notice provided in accordance

   with Local Rule 4001-2(g)(10) (such notice period to run concurrently with the five (5) day period

   specified in paragraph 7), the ABL Agent may set off amounts in any account of the Debtors

   maintained with the ABL Agent or with respect to which the ABL Agent exercise control pursuant

   to a deposit account control agreement to the extent necessary for payment of the Secured Party

   Adequate Protection Obligation (provided that the ABL Agent may place an administrative hold to

   preserve any setoff right without such notice); and (d) upon seven (7) days’ notice provided in

   accordance with Local Rule 4001-2(g)(10) (such notice period to run concurrently with the five (5)

   day period specified in paragraph 7), subject to the terms of the Intercreditor Agreements, each

   Prepetition Secured Party may exercise the rights and remedies available under the Credit

   Documents, this Interim Order, or applicable law (subject only to the Carve-Out), including,

   without limitation, foreclosing upon and selling all or a portion of the applicable Prepetition

   Collateral or Adequate Protection Collateral in order to collect the Secured Party Adequate

   Protection Obligations. Remedies shall be cumulative and non-exclusive. The Automatic Stay is

   hereby deemed modified and vacated to the extent necessary to permit such actions upon the

   occurrence of the Termination Date and pursuant to the terms set forth herein. Notwithstanding

   anything to the contrary herein or the occurrence of the Termination Date, all of the rights,



                                                    23
19-22185-rdd      Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41               Main Document
                                                Pg 46 of 64


   remedies, benefits, and protections provided to the Prepetition Agents under this Interim Order

   shall survive the occurrence of the Termination Date. The Debtors and all parties in interest shall

   be entitled to seek an emergency hearing before this Court to contest whether the Termination Date

   has occurred under paragraph 8 of this Interim Order and at which hearing the Debtors shall reserve

   the right to seek Court approval of a new order approving the use of Cash Collateral, provided that

   pending such hearing, the Debtors may only use Cash Collateral as permitted pursuant to

   Paragraph 8 above, and, at such a hearing, the Debtors may only (x) seek, in good faith, a

   determination regarding whether the Termination Date has occurred and/or (y) seek, in good faith,

   approval of a new order authorizing the Debtors’ use of Cash Collateral on a nonconsensual basis

   by showing that the Prepetition Secured Parties are adequately protected.

           10.     Carve-Out.

                     (a)     Carve-Out. As used in this Interim Order, the “Carve-Out” means the sum
           of: (i) all fees required to be paid to the Clerk of the Bankruptcy Court and to the Office
           of the U.S. Trustee under section 1930(a) of title 28 of the United States Code plus any
           applicable interest at the statutory rate (without regard to the notice set forth in (iii) below);
           (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee appointed in the
           Debtors’ Chapter 11 Cases under section 726(b) of the Bankruptcy Code (without regard
           to the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by
           interim order, procedural order, or otherwise, all unpaid fees and expenses
           (the “Allowed Professional Fees”) incurred by persons or firms retained by the Debtors
           pursuant to sections 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”)
           and the official committee of unsecured creditors (if any) (the “Creditors’
           Committee”) pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee
           Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at
           any time before or on the first business day following delivery by the ABL Agent of a
           Carve-Out Trigger Notice (as defined below), whether allowed by the Court prior to or
           after delivery of a Carve-Out Trigger Notice; and (iv) Allowed Professional Fees of
           Professional Persons in an aggregate amount not to exceed $4,000,000 incurred after the
           first business day following delivery by the ABL Agent of the Carve-Out Trigger Notice,
           to the extent allowed at any time, whether by interim order, procedural order, or otherwise
           (the amounts set forth in this clause (iv) being the “Post-Carve-Out Trigger Notice
           Cap”). For purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written
           notice delivered by email (or other electronic means) by the ABL Agent to the Debtors,
           their lead restructuring counsel, the U.S. Trustee, the Prepetition Agents, and counsel to
           the Creditors’ Committee (if any), which notice may be delivered following the occurrence
           and during the continuation of a Termination Event and upon termination of the Debtors’
           right to use Cash Collateral by the ABL Lenders, stating that the Post-Carve-Out Trigger
           Notice Cap has been invoked.




                                                      24
19-22185-rdd   Doc 9      Filed 02/03/19     Entered 02/03/19 20:27:41            Main Document
                                            Pg 47 of 64


                  (b)      Fee Estimates. Not later than 7:00 p.m. New York time on the third
         business day of each week starting with the first full calendar week following the Petition
         Date, each Professional Person shall deliver to the Debtors a statement setting forth a
         good-faith estimate of the amount of fees and expenses (collectively, “Estimated Fees and
         Expenses”) incurred during the preceding week by such Professional Person (through
         Saturday of such week, the “Calculation Date”), along with a good-faith estimate of the
         cumulative total amount of unreimbursed fees and expenses incurred through the
         applicable Calculation Date and a statement of the amount of such fees and expenses that
         have been paid to date by the Debtors (each such statement, a “Weekly Statement”);
         provided, that within one business day of the occurrence of the Termination Declaration
         Date (as defined below), each Professional Person shall deliver one additional statement
         (the “Final Statement”) setting forth a good-faith estimate of the amount of fees and
         expenses incurred during the period commencing on the calendar day after the most recent
         Calculation Date for which a Weekly Statement has been delivered and concluding on the
         Termination Declaration Date. If any Professional Person fails to deliver a Weekly
         Statement within three calendar days after such Weekly Statement is due, such Professional
         Person’s entitlement (if any) to any funds in the Carve Out Accounts (as defined below)
         with respect to the aggregate unpaid amount of Allowed Professional Fees for the
         applicable period(s) for which such Professional Person failed to deliver a Weekly
         Statement covering such period shall be limited to the aggregate unpaid amount of Allowed
         Professional Fees included in the Approved Budget for such period for such Professional
         Person; provided, that such Professional Person shall be entitled to be paid any unpaid
         amount of Allowed Professional Fees in excess of Allowed Professional Fees included in
         the Approved Budget for such period for such Professional Person from a reserve to be
         funded by the Debtors from all cash on hand as of such date and any available cash
         thereafter held by any Debtor pursuant to paragraph 10(c) below. Solely as it relates to the
         ABL Secured Parties, the Carve-Out under paragraph 10(a)(iii) above shall be limited to
         the greater of (x) the sum of (I) the aggregate unpaid amount of Estimated Fees and
         Expenses included in such Weekly Statements timely received by the Debtors prior to the
         Termination Declaration Date plus, without duplication, (II) the lesser of (1) the aggregate
         unpaid amount of Estimated Fees and Expenses included in the Final Statements timely
         received by the Debtors pertaining to the period through and including the Termination
         Declaration Date and (2) the Budgeted Cushion Amount (as defined below), and (y) the
         aggregate unpaid amount of Allowed Professional Fees included in the Budget for the
         period prior to the Termination Declaration Date (such amount, the “Professional Fee
         Carve Out Cap”). For the avoidance of doubt, the ABL Agent shall be entitled to maintain
         at all times a reserve (the “Carve-Out Reserve”) in an amount (the “Carve-Out Reserve
         Amount”) equal to the sum of (i) the greater of (x) the aggregate unpaid amount of
         Estimated Fees and Expenses included in all Weekly Statements timely received by the
         Debtors, and (y) the aggregate amount of Allowed Professional Fees contemplated to be
         unpaid in the Budget at the applicable time, plus (ii) the Post-Carve Out Trigger Notice
         Cap, plus (iii) the amounts contemplated under paragraph 10(a)(i) and 10(a)(ii) above, plus
         (iv) an amount equal to the amount of Allowed Professional Fees set forth in the Budget
         for the week occurring after the most recent Calculation Date and the two weeks succeeding
         such week (such amount set forth in (iv), regardless of whether such reserve is maintained,
         the “Budgeted Cushion Amount”). Not later than 7:00 p.m. New York time on the fourth
         business day of each week starting with the first full calendar week following the Petition
         Date, the Debtors shall deliver to the ABL Agent a report setting forth the Carve-Out
         Reserve Amount as of such time, and, in setting the Carve-Out Reserve, the ABL Agent
         shall be entitled to rely upon such reports in accordance with section 9.04 of the ABL
         Credit Agreement. Prior to the delivery of the first report setting forth the Carve-Out


                                                 25
19-22185-rdd   Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                             Pg 48 of 64


         Reserve Amount, the ABL Agent shall calculate the Carve-Out Reserve Amount by
         reference to the Budget for subsection (i) of the Carve-Out Reserve Amount.

                   (c)     Carve-Out Reserves. On the day on which a Carve-Out Trigger Notice is
         given by the ABL Agent to the Debtors’ lead restructuring counsel, the U.S. Trustee, the
         Prepetition Agents, and counsel to the Creditors’ Committee (if any) (the “Termination
         Declaration Date”), the Carve-Out Trigger Notice shall constitute a demand to the Debtors
         to utilize all cash on hand as of such date and any available cash thereafter held by any
         Debtor to fund a reserve in an amount equal to the then unpaid amounts of the Allowed
         Professional Fees. The Debtors shall deposit and hold such amounts in a segregated
         account in trust to pay such then unpaid Allowed Professional Fees (the “Pre-Carve-Out
         Trigger Notice Reserve”) prior to any and all other claims. On the Termination Declaration
         Date, after funding the Pre-Carve-Out Trigger Notice Reserve, the Debtors shall utilize all
         remaining cash on hand as of such date and any available cash thereafter held by any Debtor
         to fund a reserve in an amount equal to the Post-Carve-Out Trigger Notice Cap (the
         “Post-Carve-Out Trigger Notice Reserve” and, together with the Pre-Carve-Out Trigger
         Notice Reserve, the “Carve-Out Reserves”) prior to any and all other claims. All funds in
         the Pre-Carve-Out Trigger Notice Reserve shall be used first to pay the obligations set forth
         in clauses (i) through (iii) of the definition of Carve-Out set forth above (the
         “Pre-Carve-Out-Amounts”), but not, for the avoidance of doubt, the Post-Carve-Out
         Trigger Notice Cap, until paid in full, and then, to the extent the Pre-Carve-Out Trigger
         Notice Reserve has not been reduced to zero, paid to the ABL Agent for the benefit of the
         ABL Lenders until the ABL Obligations have been indefeasibly paid in full, in cash, all
         Commitments (as defined in the ABL Credit Agreement) have been terminated and Letters
         of Credit have been terminated, Cash Collateralized (as defined in the ABL Credit
         Agreement) or backstopped in a manner satisfactory to the applicable L/C Issuer in its sole
         discretion, in which case any such excess shall be paid to the First Lien Agent and the
         Second Lien Agent for the benefit of the First Lien Term Loan Lenders and Second Lien
         Term Loan Lenders, respectively, in accordance with their respective rights and priorities
         under the First Lien Term Loan Documents, the Second Lien Term Loan Documents, and
         this Interim Order. All funds in the Post-Carve-Out Trigger Notice Reserve shall be used
         first to pay the obligations set forth in clause (iv) of the definition of Carve-Out set forth
         above (the “Post-Carve-Out Amounts”), and then, to the extent the Post-Carve-Out Trigger
         Notice Reserve has not been reduced to zero, to pay the ABL Agent for the benefit of the
         ABL Lenders until the ABL Obligations have been indefeasibly paid in full, in cash, all
         Commitments have been terminated, and Letters of Credit have been terminated, Cash
         Collateralized or backstopped in a manner satisfactory to the applicable L/C Issuer in its
         sole discretion and any excess shall be paid to the First Lien Agent and the Second Lien
         Agent for the benefit of the First Lien Term Loan Lenders and Second Lien Term Loan
         Lenders, respectively, in accordance with their respective rights and priorities under the
         First Lien Term Loan Documents, the Second Lien Term Loan Documents, and this Interim
         Order. Notwithstanding anything to the contrary herein, if either of the Carve-Out
         Reserves is not funded in full in the amounts set forth herein, then any excess funds in one
         of the Carve-Out Reserves following the payment of the Pre-Carve-Out Amounts and
         Post-Carve-Out Amounts, respectively, shall be used to fund the other Carve-Out Reserve,
         up to the applicable amount set forth herein, prior to making any payments to the ABL
         Agent, the Prepetition Agents, or any other prepetition secured creditors, as
         applicable. Notwithstanding anything to the contrary in the ABL Credit Agreement or this
         Interim Order, following delivery of a Carve-Out Trigger Notice, the ABL Agent shall not
         sweep or foreclose on cash (including cash received as a result of the sale or other
         disposition of any assets) of the Debtors until the Carve-Out Reserves have been fully


                                                  26
19-22185-rdd      Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41               Main Document
                                                Pg 49 of 64


           funded, but shall have a security interest in any residual interest in the Carve-Out Reserves,
           with any excess paid to the ABL Agent for application in accordance with the ABL Credit
           Agreement. Further, notwithstanding anything to the contrary in this Interim Order,
           (i) disbursement by the Debtors from the Carve Out reserves shall not constitute Loans
           (as defined in the ABL Credit Agreement) or increase or reduce the ABL Facility, (ii) the
           failure of the Carve-Out Reserves to satisfy in full the Allowed Professional Fees shall not
           affect the priority of the Carve-Out, and (iii) in no way shall the Proposed Budget
           Carve-Out, Post-Carve-Out Trigger Notice Cap, Carve-Out Reserves, or any of the
           foregoing be construed as a cap or limitation on the amount of the Allowed Professional
           Fees due and payable by the Debtors. For the avoidance of doubt and notwithstanding
           anything to the contrary in this Interim Order or in any ABL Credit Agreement, the
           Carve-Out shall be senior to all liens and claims under the Credit Documents, the Adequate
           Protection Liens and the Adequate Protection Superpriority Claims, and any and all other
           forms of adequate protection, liens, or claims securing the Secured Obligations, or the
           obligations secured pursuant to any prepetition secured facilities, and provided further that
           any residual interest in the Carve-Out shall be subject to the Adequate Protection Liens and
           the Adequate Protection Superpriority Claims set forth above.

                   (d)    Payment of Allowed Professional Fees Prior to the Termination
           Declaration Date. Any payment or reimbursement made prior to the occurrence of the
           Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce
           the Carve-Out.

                   (e)     No Direct Obligation To Pay Allowed Professional Fees. None of the
           ABL Lenders shall be responsible for the payment or reimbursement of any fees or
           disbursements of any Professional Person incurred in connection with the Chapter 11 Cases
           or any successor cases under any chapter of the Bankruptcy Code. Nothing in this Interim
           Order or otherwise shall be construed to obligate the ABL Lenders, in any way, to pay
           compensation to, or to reimburse expenses of, any Professional Person or to guarantee that
           the Debtors have sufficient funds to pay such compensation or reimbursement.

                   (f)    Payment of Carve-Out On or After the Termination Declaration
           Date. Any payment or reimbursement made on or after the occurrence of the Termination
           Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the
           Carve-Out on a dollar-for-dollar basis.

           11.      Right to Seek Additional Adequate Protection. This Interim Order is without

   prejudice to, and does not constitute a waiver of, expressly or implicitly, the rights of the Prepetition

   Secured Parties to request additional forms of adequate protection at any time or the rights of the

   Debtors or any other party to contest such request.

           12.      Effect of Stipulations on Third Parties. The releases, stipulations, agreements, and

   admissions contained in this Interim Order, including, without limitation, in paragraphs D and E of

   this Interim Order, shall be binding upon the Debtors and their affiliates and any of their respective

   successors (including, without limitation, any chapter 7 or chapter 11 trustee appointed or elected


                                                      27
19-22185-rdd      Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41               Main Document
                                                Pg 50 of 64


   for the Debtor) in all circumstances and for all purposes. The releases, stipulations, agreements,

   and admissions contained in this Interim Order, including, without limitation, in paragraphs D and

   E of this Interim Order, shall be binding upon all other parties in interest, including, without

   limitation, any statutory or non-statutory committees appointed or formed in these Chapter 11

   Cases (including a Creditors’ Committee, if any) and any other person or entity acting or seeking

   to act on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee or examiner

   appointed or elected for any of the Debtors, in all circumstances and for all purposes, unless and

   except to the extent that, with respect to any particular party in interest, (a) such party in interest

   has filed an adversary proceeding or contested matter (subject to the limitations contained in this

   Interim Order) by the earlier of (i) the date on which the Plan is confirmed in these Chapter 11

   Cases and (ii) (A) if no Creditors’ Committee has been appointed, seventy-five (75) days after the

   entry of the Final Order, if any, or such later date as has been agreed to, in writing, by the applicable

   Prepetition Agent, or as has been ordered by the Court or (B) if a Creditors’ Committee has been

   appointed, sixty (60) days after the entry of the Final Order, if any, or such later date as has been

   agreed to, in writing, by the applicable Prepetition Agent, or as has been ordered by the Court (each,

   as applicable, the “Investigation Termination Date”), objecting to or challenging the amount,

   validity, perfection, enforceability, priority, or extent of the Secured Obligations or asserting or

   prosecuting any action for preferences, fraudulent transfers or conveyances, other avoidance power

   claims, or any other claims, counterclaims, or causes of action, objections, contests, or defenses,

   including, to the extent released by the Debtors under paragraphs D and E against any of the

   Prepetition Secured Parties or their subsidiaries, officers, directors, managers, principals,

   employees, agents, financial advisors, attorneys, accountants, investment bankers, consultants,

   representatives, and other professionals and the respective successors and assigns thereof, in each

   case in their respective capacity as such in connection with the matters related to the Credit

   Documents or the Prepetition Collateral (including the Cash Collateral) (collectively, “Claims and

   Defenses”) (each such adversary proceeding or contested matter filed on or before the applicable


                                                      28
19-22185-rdd      Doc 9      Filed 02/03/19     Entered 02/03/19 20:27:41              Main Document
                                               Pg 51 of 64


   Investigation Termination Date, a “Challenge Proceeding”), and (b) there is a final, non-appealable

   order in favor of the plaintiff sustaining any such Claims and Defenses in the applicable Challenge

   Proceeding; provided that any Challenge Proceeding shall set forth with specificity the basis for

   the applicable Claims and Defenses, and any and all Claims and Defenses not so specified in a

   Challenge Proceeding prior to the expiration of the applicable Investigation Termination Date shall

   be deemed forever waived, released, and barred. If no Challenge Proceeding is filed, (1) the

   Debtors’ stipulations, admissions, agreements, and releases contained in this Interim Order,

   including, without limitation, in paragraphs D and E of this Interim Order, shall be binding on all

   parties in interest, including, without limitation, the Creditors’ Committee, (2) the Secured

   Obligations shall constitute allowed claims, not subject to counterclaim, setoff, recoupment,

   reduction, subordination, recharacterization, defense, or avoidance, for all purposes in the Chapter

   11 Cases and any subsequent chapter 7 case(s), (3) the liens and security interests securing the

   Secured Obligations shall be deemed to have been, as of the Petition Date, legal, valid, binding,

   and perfected, not subject to recharacterization, subordination, or avoidance, and (4) the Secured

   Obligations, the liens and security interests securing the Secured Obligations, and the Prepetition

   Secured Parties shall not be subject to any other or further claim or challenge by the Creditors’

   Committee, any non-statutory committees appointed or formed in the Chapter 11 Cases, or any

   party in interest seeking to exercise the rights of any Debtor’s estate, including, without limitation,

   any successor thereto (including, without limitation, any chapter 7 or chapter 11 trustee appointed

   or elected for any Debtor). If a Challenge Proceeding is timely filed, the releases, stipulations, and

   admissions contained in paragraphs D and E of this Interim Order shall nonetheless remain binding

   and preclusive on any person or entity, except to the extent that such findings and admissions were

   expressly challenged and set forth with specificity in a Challenge Proceeding by such person or

   entity. Nothing in this Interim Order vests or confers on any Entity (as defined in the Bankruptcy

   Code), including any Creditors’ Committee or any non-statutory committees appointed or formed

   in the Chapter 11 Cases, standing or authority to pursue any cause of action belonging to the


                                                     29
19-22185-rdd      Doc 9      Filed 02/03/19      Entered 02/03/19 20:27:41              Main Document
                                                Pg 52 of 64


   Debtors or their estates, including, without limitation, any Claims and Defenses with respect to the

   Credit Documents or the Secured Obligations, and an order of the Court conferring such standing

   on a party-in-interest shall be a prerequisite for the prosecution of a Challenge Proceeding by any

   party-in-interest.

           13.      Limitation on Use of Collateral. Notwithstanding anything herein or in any other

   order by this Court to the contrary, no Cash Collateral, Prepetition Collateral, proceeds of any of

   the foregoing, or the Carve-Out may be used for any of the following: (a) to pay professional fees,

   disbursements, costs, or expenses incurred by any party in connection with any litigation or

   threatened litigation (whether by contested matter, adversary proceeding or otherwise, including

   any investigation in connection with litigation or threatened litigation) against any of the Prepetition

   Secured Parties or for the purpose of objecting to or challenging the validity, perfection,

   enforceability, extent, or priority of any claim, lien, or security interest held or asserted by any of

   the Prepetition Secured Parties or the validity or enforceability of this Interim Order or asserting

   any defense, claim, cause of action, counterclaim, or offset with respect to the Secured Obligations

   (including, without limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548,

   549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise) or the

   Prepetition Liens or against any of the Prepetition Secured Parties or their respective

   representatives; (b) to object to, contest, interfere with, prevent, hinder, or otherwise delay any of

   the Prepetition Secured Parties’ assertion, enforcement or realization on the Prepetition Collateral

   (including the Cash Collateral), including the exercise of rights or remedies with respect thereto

   after the Termination Date, in accordance with the Credit Documents or this Interim Order other

   than to seek a determination that the Termination Date has not occurred; (c) to seek to modify any

   of the rights granted to the Prepetition Secured Parties under this Interim Order or the Credit

   Documents; (d) to pay any amount on account of any claims arising prior to the Petition Date unless

   such payments are approved by an order of this Court that is in form and substance reasonably

   satisfactory to the First Lien Agent, the Second Lien Agent, and the ABL Agent; (e) to object to,


                                                     30
19-22185-rdd      Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41            Main Document
                                               Pg 53 of 64


   contest, delay, prevent, or interfere with in any way the exercise of rights or remedies by any

   Prepetition Secured Parties with respect to any Prepetition Collateral (including the Cash

   Collateral) after the occurrence of the Termination Date (other than to the extent expressly

   permitted by the final provisos contained in paragraph 8 and this paragraph 12 of this Interim

   Order); or (f) to pursue an Alternative Transaction other than as expressly permitted under the

   Restructuring Support Agreement; provided that, notwithstanding the foregoing or anything else to

   the contrary herein, advisors to the Creditors’ Committee, if any, may incur fees and expenses in

   investigating the claims and liens of the Prepetition Secured Parties prior to the Investigation

   Termination Date not to exceed $50,000 in the aggregate; provided further that nothing herein shall

   preclude the Debtors from seeking reimbursement for their reasonable fees and expenses incurred

   in responding to formal discovery requests brought by third parties in connection with any of the

   foregoing; provided further that nothing herein shall preclude the Debtors from (x) seeking, in good

   faith, a determination regarding whether the Termination Date has occurred (or curing or

   attempting to cure any alleged termination events hereunder), (y) seeking, in good faith, an order

   authorizing the Debtors’ non-consensual use of Cash Collateral by showing that the Prepetition

   Secured Parties are adequately protected, or (z) contesting, in good faith, whether the Restructuring

   Support Agreement is breached or otherwise terminated.

           14.     Letters of Credit under the ABL Documents. Subject to the provisions of this

   Interim Order, including, without limitation, the adequate protection granted to or for the benefit

   of the ABL Secured Parties and the remedies provisions in paragraph 8, following entry of this

   Interim Order, the Debtors shall be authorized, but not directed, to request that the Issuing Banks

   extend, renew, or otherwise amend letters of credit issued under the ABL Credit Agreement, in

   accordance with the practices and procedures in the ABL Documents and subject to the terms and

   conditions of the ABL Credit Agreement, and to take all actions reasonably appropriate with respect

   thereto (including seeking that the applicable beneficiaries of such letters of credit approve the

   same), and the Issuing Banks in their discretion are each authorized to extend, renew, or otherwise


                                                    31
19-22185-rdd      Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                               Pg 54 of 64


   amend such letters of credit in accordance with the terms of the ABL Credit Agreement, provided

   that no Issuing Bank or any other ABL Secured Party shall have any obligation to extend, renew,

   or otherwise amend any letters of credit and the obligations of the parties with respect to existing

   letters of credit shall not be modified by this Interim Order except as otherwise described in

   paragraph 6(h) of this Interim Order. Notwithstanding anything herein to the contrary, the Debtors’

   right to request any such extension, renewal, or amendment shall terminate on the Termination

   Date.

           15.      No Waiver of Secured Parties’ Rights; Reservation of Rights. Notwithstanding

   any provision in this Interim Order to the contrary, this Interim Order is without prejudice to, and

   does not constitute a waiver of, expressly or implicitly, any of the Prepetition Secured Parties’

   rights with respect to any person or entity other than the Debtors or with respect to any other

   collateral owned or held by any person or entity other than the Debtors. The rights of the Prepetition

   Secured Parties are expressly reserved and entry of this Interim Order shall be without prejudice

   to, and does not constitute a waiver, expressly or implicitly, of the following, provided, for the

   avoidance of doubt, that the terms of the Restructuring Support Agreement shall continue to bind

   the parties thereto:

                    (a)     the Prepetition Secured Parties’ rights under the Credit Documents;

                    (b)      the Prepetition Secured Parties’ rights to seek any other or supplemental
           relief in respect of the Debtors;

                   (c)     the Prepetition Secured Parties’ rights to seek modification of the grant of
           adequate protection provided under this Interim Order so as to provide different or
           additional adequate protection at any time;

                   (d)     any of the Prepetition Secured Parties’ rights under the Bankruptcy Code
           or under non-bankruptcy law, including without limitation, the right to: (i) request
           modification of the Automatic Stay; (ii) request dismissal of the Chapter 11 Cases,
           conversion of any of the Chapter 11 Cases to cases under chapter 7, or appointment of a
           chapter 11 trustee or examiner with extended powers; or (iii) propose, subject to
           section 1121 of the Bankruptcy Code, a chapter 11 plan or plans;

                   (e)     any of the Prepetition Secured Parties’ unqualified right to credit bid up to
           the full amount of any remaining Secured Obligation in the sale of any Prepetition
           Collateral, or, pursuant to (i) section 363 of the Bankruptcy Code, (ii) a plan of


                                                    32
19-22185-rdd      Doc 9      Filed 02/03/19     Entered 02/03/19 20:27:41             Main Document
                                               Pg 55 of 64


            reorganization or a plan of liquidation under section 1129 of the Bankruptcy Code, or (iii) a
            sale or disposition by a chapter 7 trustee for any Debtor under section 725 of the
            Bankruptcy Code; or

                    (f)     any other rights, claims, or privileges (whether legal, equitable, or
            otherwise) of the Prepetition Secured Parties.

            16.     Modification of Automatic Stay. The Debtors are authorized and directed to

   perform all acts and to make, execute, and deliver any and all instruments as may be reasonably

   necessary to implement the terms and conditions of this Interim Order and the transactions

   contemplated hereby. The Automatic Stay is hereby modified to permit the Debtors and each of

   the Prepetition Secured Parties to accomplish each of the transactions contemplated by this Interim

   Order.

            17.     Further Assurances. The Debtors shall execute and deliver to the Prepetition

   Agents and the Prepetition Lenders all such agreements, financing statements, instruments, and

   other documents as they may reasonably request to evidence, confirm, validate, or evidence the

   perfection of the Adequate Protection Liens. The First Lien Agent, the Second Lien Agent, and

   the ABL Agent are hereby authorized to file or record such documents in their discretion without

   seeking modification of the Automatic Stay, in which event all such documents shall be deemed to

   have been filed or recorded at the time and on the date of entry of this Interim Order.

            18.     506(c) Waiver. Subject to the entry of the Final Order, if any, and the Carve-Out,

   all rights to surcharge any Prepetition Secured Party, any of the Secured Obligations, any of their

   respective claims, the Prepetition Collateral, or the Adequate Protection Collateral pursuant to

   sections 506(c) or 105(a) of the Bankruptcy Code, or any other applicable principal in equity or

   law shall be and are hereby finally and irrevocably waived, and such waiver shall be binding upon

   the Debtors and all parties in interest in these Chapter 11 Cases, and no costs or expenses of

   administration which have been or may be incurred in any of the Chapter 11 Cases at any time shall

   be charged against any of the foregoing without the prior written consent of the Prepetition Agents,

   the Required Consenting Term Lenders, and the Required ABL Lenders and no such consent shall



                                                    33
19-22185-rdd      Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                               Pg 56 of 64


   be implied from any other action, inaction, or acquiescence by any of the Prepetition Secured

   Parties or their respective representatives or from the Prepetition Secured Parties’ consent to the

   budget or any provision of this Interim Order or the Final Order.

           19.     Payments Free and Clear. Any and all payments or proceeds remitted to the

   Prepetition Secured Parties pursuant to the provisions of the Orders or any subsequent order of the

   Court shall be irrevocable (subject to paragraphs 11 and 14 of this Interim Order), received free

   and clear of any claim, charge, assessment, or other liability, including, without limitation, subject

   to entry of the Final Order, if any, any such claim or charge arising out of or based on, directly or

   indirectly, sections 506(c) (whether asserted or assessed by, through or on behalf of the Debtors)

   or 552(b) of the Bankruptcy Code, and solely in the case of payments made or proceeds remitted

   after the delivery of a Carve-Out Trigger Notice, subject to the Carve-Out in all respects.

           20.     Bankruptcy Code Section 552(b). The Prepetition Secured Parties shall each be

   entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code and, subject to

   the entry of a Final Order, if any, and the Carve-Out, the “equities of the case” exception under

   section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties with

   respect to proceeds, products, offspring, or profits of any of the Prepetition Collateral, subject to

   paragraph 11 of this Interim Order.

           21.     No Marshaling/Application of Proceeds. The Prepetition Agents shall be entitled

   to apply the payments or proceeds of the Prepetition Collateral (including the Cash Collateral) in

   accordance with the provisions of the Credit Documents, including the Intercreditor Agreements

   and any related intercreditor agreements, and, subject to the Carve-Out and the earlier of the entry

   of the Final Order, if any, or the Effective Date, in no event shall any of the Prepetition Secured

   Parties be subject to the equitable doctrine of “marshaling” or any other similar doctrine with

   respect to any of the Prepetition Collateral (including the Cash Collateral) for the benefit of any

   non-Secured Party.




                                                    34
19-22185-rdd      Doc 9     Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                               Pg 57 of 64


           22.     Restrictions on Granting Postpetition Claims and Liens. Except as expressly

   provided in this Interim Order, no claim or lien that is pari passu with or senior to the claims and

   liens of any of the Prepetition Secured Parties, including Adequate Protection Superpriority Claims

   and Adequate Protection Liens shall be offered by any Debtor, or granted, to any other person.

           23.     Automatic Effectiveness of Liens. The Adequate Protection Liens shall not be

   subject to challenge and shall attach and become valid, perfected, enforceable, non-avoidable, and

   effective by operation of law as of the Petition Date, having the priority set forth in paragraph 5 of

   this Interim Order, without any further action by the Debtors or the Prepetition Secured Parties and

   without the necessity of execution by the Debtors, or the filing or recordation, of any financing

   statements, security agreements, vehicle lien applications, mortgages, filings with the U.S. Patent

   and Trademark Office, the U.S. Copyright Office, or the Library of Congress, or the taking of any

   other actions. If any of the Prepetition Agents hereafter requests that the Debtors execute and

   deliver to them financing statements, security agreements, collateral assignments, mortgages, or

   other instruments and documents considered by such agent to be reasonably necessary or desirable

   to further evidence the perfection of the Adequate Protection Liens, the Debtors are hereby directed

   to execute and deliver such financing statements, security agreements, mortgages, collateral

   assignments, instruments, and documents, and the First Lien Agent, the Second Lien Agent, and

   the ABL Agent are hereby authorized to file or record such documents in their discretion without

   seeking modification of the Automatic Stay, in which event all such documents shall be deemed to

   have been filed or recorded at the time and on the date of entry of this Interim Order.

           24.     Binding Effect. Subject to paragraph 11 of this Interim Order, the provisions of

   this Interim Order shall be binding upon and inure to the benefit of the Prepetition Secured Parties

   to the extent and as set forth herein, the Debtors and their respective successors and assigns

   (including any chapter 7 or chapter 11 trustee hereafter appointed or elected for the estate of the

   Debtors, an examiner appointed pursuant to section 1104 of the Bankruptcy Code or any other

   fiduciary appointed as a legal representative of any of the Debtors or with respect to the property


                                                    35
19-22185-rdd        Doc 9   Filed 02/03/19      Entered 02/03/19 20:27:41             Main Document
                                               Pg 58 of 64


   of the estate of any of the Debtors). To the extent permitted by applicable law, this Interim Order

   shall bind any trustee hereafter appointed or elected for the estate of any of the Debtors, whether in

   these Chapter 11 Cases or in the event of the conversion of any of the Chapter 11 Cases to a

   liquidation under chapter 7 of the Bankruptcy Code. Such binding effect is an integral part of this

   Interim Order.

           25.       Notices and Documents and Communications pursuant to this Interim Order;

   Invoices. All notices, documents, and other communications provided for herein (including the

   delivery of the Proposed Budgets, any objections or approvals thereof, or Budget Variance Reports

   under paragraph 3 of this Interim Order) shall be in writing (including by email) and shall be

   delivered by hand or overnight courier service, mailed by certified or registered mail, or emailed

   as follows,

                            a) if to the Debtors,

                                FULLBEAUTY Brands Holdings Corp.
                                One New York Plaza
                                New York, New York 10004
                                Attention: Chief Executive Officer
                                           Chief Legal Officer

                                FULLBEAUTY Brands Holdings Corp.
                                50 Main Street, Suite 1000
                                White Plains, New York 10606
                                Attention: Chief Executive Officer
                                           Chief Legal Officer

                                with a courtesy copy (that does not constitute notice) to:

                                Kirkland & Ellis LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Attention: Jonathan S. Henes, P.C.
                                           Emily Geier
                                           George Klidonas
                                           Gene Goldmintz
                                e-mail:    jhenes@kirkland.com
                                           emily.geier@kirkland.com
                                           george.klidonas@kirkland.com
                                           gene.goldmintz@kirkland.com




                                                    36
19-22185-rdd   Doc 9   Filed 02/03/19     Entered 02/03/19 20:27:41   Main Document
                                         Pg 59 of 64


                       b) if to the First Lien Agent,

                           Wilmington Savings Fund Society, FSB
                           Global Capital Markets
                           500 Delaware Ave
                           Wilmington, Delaware 19081
                           Attention: Raye Goldsborough
                                      Benedict Harris
                                      Haley Harris
                           e-mail:    rgoldsborough@wsfsbank.com
                                      bharris3@wsfsbank.com
                                      hharis@wsfsbank.com

                           with a copy to:

                           Cahill Gordon & Reindel LLP
                           80 Pine Street
                           New York, New York 10005
                           Attention: Corey Wright
                           e-mail:     cwright@cahill.com

                       c) if to the Second Lien Agent

                           Wilmington Trust, National Association
                           50 South Sixth Street, Suite 1290
                           Minneapolis, Minnesota 55402
                           Attention: Jeffery Rose
                           e-mail:    jrose@wilmingtontrust.com

                           with a copy to:

                           Shipman & Goodwin LLP
                           One Constitution Plaza
                           Hartford, Connecticut 06103
                           Attention: Marie C. Pollio
                                       Nathan Z. Plotkin
                           e-mail:     mpollio@goodwin.com
                                       nplotkin@goodwin.com

                       d) if to the ABL Agent,

                           J.P. Morgan Chase Bank, N.A.
                           270 Park Avenue
                           New York, New York 10017
                           Attention: Daniel J. Stampfel
                           e-mail:    daniel.j.stampfel@chase.com

                           with a copy to:

                           Davis Polk & Wardwell LLP
                           450 Lexington Avenue



                                              37
19-22185-rdd      Doc 9      Filed 02/03/19     Entered 02/03/19 20:27:41              Main Document
                                               Pg 60 of 64


                                 New York, NY 10017
                                 Attention: Darren Klein
                                            Aryeh Falk
                                 e-mail:    darren.klein@davispolk.com
                                            aryeh.falk@davispolk.com

           26.      Survival. The provisions of this Interim Order, except as otherwise superseded by

   the provisions of the Final Order, if necessary, and any actions taken pursuant hereto shall survive

   the entry of any order: (i) confirming any plan of reorganization in any of the Chapter 11 Cases;

   (ii) converting any of the Chapter 11 Cases to a chapter 7 case; or (iii) dismissing any of the Chapter

   11 Cases, and, with respect to the entry of any order as set forth in clause (ii) or (iii) of this

   paragraph 25, the terms and provisions of this Interim Order, except as otherwise superseded by

   the provisions of the Final Order, if any, including, without limitation, the Adequate Protection

   Liens and the Adequate Protection Superpriority Claims, shall continue in full force and effect

   notwithstanding the entry of any such order.

           27.      Effect of Dismissal of Chapter 11 Cases. If any of the Chapter 11 Cases is

   dismissed, converted, or substantively consolidated, such dismissal, conversion, or substantive

   consolidation of these Chapter 11 Cases shall not affect the rights of the Prepetition Secured Parties

   under this Interim Order, and all of their rights and remedies hereunder, including, without

   limitation, the Adequate Protection Liens and the Adequate Protection Superpriority Liens, shall

   remain in full force and effect as if the Chapter 11 Cases had not been dismissed, converted, or

   substantively consolidated. If an order dismissing any of the Chapter 11 Cases is at any time

   entered, such order shall provide or be deemed to provide (in accordance with Sections 105 and

   349 of the Bankruptcy Code) that: (i) subject to paragraph 11 of this Interim Order, the Prepetition

   Liens, Adequate Protection Liens, and Adequate Protection Superpriority Claims shall continue in

   full force and effect and shall maintain their priorities as provided in this Interim Order (and that

   the Adequate Protection Superpriority Claims shall, notwithstanding such dismissal, remain

   binding on all interested parties) and (ii) to the greatest extent permitted by applicable law, this




                                                     38
19-22185-rdd       Doc 9     Filed 02/03/19     Entered 02/03/19 20:27:41               Main Document
                                               Pg 61 of 64


   Court shall retain jurisdiction, notwithstanding such dismissal, for the purpose of enforcing the

   Prepetition Liens, Adequate Protection Liens, and Adequate Protection Superpriority Claims.

           28.      Intercreditor Agreements. Nothing in this Interim Order shall amend or otherwise

   modify the terms and enforceability of the Intercreditor Agreements. The rights of the Prepetition

   Secured Parties in relation to one another shall at all times remain subject to the Intercreditor

   Agreements.

           29.      Cash Management.         The Debtors shall maintain their cash management

   arrangements in accordance with the ABL Credit Agreement and in a manner substantially

   consistent with that described in the ABL Credit Agreement and the Debtors’ Motion Seeking Entry

   of an Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash Management

   System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing

   Business Forms, and (D) Continue to Perform Intercompany Transactions, (II) Granting

   Administrative Expense Status to Postpetition Intercompany Balances, and (III) Granting Related

   Relief (the “Cash Management Motion”).

           30.      Headings. The headings in this Interim Order are for purposes of reference only

   and shall not limit or otherwise affect the meaning of the Interim Order.

           31.      Order Effective. This Interim Order shall be effective as of the date of the signature

   by the Court.

           32.      No Requirement to Accept Title to Collateral. The Prepetition Secured Parties

   shall not be obligated to accept title to any portion of the Prepetition Collateral in payment of the

   indebtedness owed to them by the Debtors, in lieu of payment in cash or cash equivalents, nor shall

   the Prepetition Secured Parties be obligated to accept payment in cash or cash equivalents that is

   encumbered by any interest of any person or entity.

           33.      Controlling Effect of Interim Order. To the extent any provision of this Interim

   Order conflicts or is inconsistent with any provision of the Motion or any prepetition agreement,

   the provisions of this Interim Order shall control to the extent of such conflict.


                                                     39
19-22185-rdd     Doc 9      Filed 02/03/19     Entered 02/03/19 20:27:41            Main Document
                                              Pg 62 of 64


                   34.     Final Hearing. Unless the Effective Date (as defined in the Plan) has

   occurred, the Final Hearing to consider the entry of the Final Order approving the relief sought in

   the Motion shall be held on February___, 2019 at [___] [a.m./p.m.] before the Honorable Robert

   D. Drain at the United States Bankruptcy Court for the Southern District of New York, 300

   Quarropas Street, White Plains, New York 10601.

   Dated: February ____, 2019
   White Plains, New York                               THE HONORABLE ROBERT D. DRAIN
                                                        UNITED STATES BANKRUPTCY JUDGE




                                                   40
19-22185-rdd   Doc 9   Filed 02/03/19    Entered 02/03/19 20:27:41   Main Document
                                        Pg 63 of 64


                                        EXHIBIT 1

                                  Approved Budget
                                                      19-22185-rdd            Doc 9              Filed 02/03/19                 Entered 02/03/19 20:27:41                                    Main Document
                                                                                                                               Pg 64 of 64


Dollars USD


                Dollars in thousands                                    Week 1        Week 2         Week 3         Week 4         Week 5         Week 6         Week 7         Week 8         Week 9         Week 10        Week 11        Week 12        Week 13
                                       Week Beginning                    2/3            2/10           2/17           2/24           3/3            3/10           3/17           3/24           3/31            4/7           4/14           4/21           4/28
                                        Week Ending                      2/9            2/16           2/23            3/2           3/9            3/16           3/23           3/30            4/6           4/13           4/20           4/27            5/4
                                                                       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast       Forecast
                ADJUSTED NET SALES                                         13,890         12,797         16,159         15,700         15,224         19,025         22,595         15,090         15,406         17,805         16,833         17,049         19,085
Receipt




                         Sales-related Receipts                            14,126         14,333         15,371         17,087         15,972         18,225         21,256         17,765         15,272         16,734         17,157         16,871         17,911
 Cash




                         Non Sales-related Receipts                         1,291             79             73            102            805             71             64             61             89          2,238          1,203             64             72
                TOTAL INFLOWS                                              15,417         14,412         15,444         17,189         16,777         18,297         21,320         17,825         15,361         18,972         18,359         16,935         17,983
                         KGS/Connor - Merch and Comms                       7,028          5,516          4,738           7,522         3,349          3,569          4,380          3,066           4,823         1,432          1,299          1,474          2,332
Disbursements
 Merchandise




                         KGS Deposit                                            -              -              -         (10,842)            -              -              -              -          (6,158)            -              -              -              -
                         Domestic and Other Imports                         3,847          2,360          2,622           2,333         2,687          2,208          2,748          1,770           2,932         2,879          2,063            969          2,821
                         Freight, Duty, and Other                             230          1,021          2,726             298           190             37          1,920            156             105           129             95          2,481            149
                               Total Merchandise Disbursements             11,105          8,897         10,086            (689)        6,226          5,814          9,047          4,991           1,703         4,440          3,457          4,924          5,302
                         Commercial Investments (Non-P-Card)                1,851          1,979          2,244          3,588          3,038          2,928          1,063          3,300          4,078          3,204          1,955          2,342          6,659
Disbursements




                         P-Card (CI, Distribution, & Other)                     -              -            834              -              -              -          3,098              -              -              -          4,346              -              -
  Operating




                         Payroll                                              197          4,665            708          4,455            770          5,720            770          4,410            770          4,605          1,011          4,288          1,069
                         Income, Property and Unclaimed Property                -              -             38              -              -              -             74              -              -              -              -              -              -
                         Other Operating Disbursements                      6,971          1,599          1,685          2,990          1,956          2,266          1,682          1,938          4,486          1,996          5,693          2,180          3,514
                               Total Operating Disbursements                9,019          8,243          5,509         11,033          5,764         10,914          6,687          9,648          9,334          9,805         13,005          8,810         11,241
                OPERATING CASH FLOW                                        (4,707)        (2,729)          (151)         6,846          4,787          1,569          5,585          3,186          4,324          4,726          1,897          3,201          1,440
                         Professional Fees                                  13,794               -              -              -              -              -              -          250                -              -              -              -              -
                         Interest and Fees                                  10,013               -              -              -              -              -              -            -                -              -              -              -              -
   Other




                         Principal Payments                                (35,000)              -              -              -              -              -              -            -                -              -              -              -              -
                         Other Non-Operating                                 6,500               -              -              -              -              -              -            -                -              -              -              -              -
                               Non-Operating and Financing Disbursements    (4,693)              -              -              -              -              -              -          250                -              -              -              -              -
                TOTAL OUTFLOWS                                             15,430         17,140         15,595         10,343         11,990         16,728         15,734         14,889         11,037         14,245         16,462         13,734         16,543
                NET CASH FLOW                                                 (14)        (2,729)          (151)         6,846          4,787          1,569          5,585          2,936          4,324          4,726          1,897          3,201          1,440
                         Borrowing Base                                     96,332         96,332         96,332         96,332         96,332         96,332         92,225         92,225         92,225        92,225         89,444         89,444         92,908
                         Letters of Credit + Other Reserves                (16,625)       (16,625)       (16,625)       (16,625)       (16,625)       (16,625)       (16,625)       (16,625)       (16,625)      (16,625)       (16,125)       (16,125)       (16,125)
                               Borrowing Base Availability                  79,707         79,707         79,707         79,707         79,707         79,707         75,600         75,600         75,600        75,600         73,319         73,319         76,783
                         Starting ABL Outstanding                          52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300
                            ABL Draw / (Repayment)                              -              -              -              -              -              -              -              -              -              -              -              -              -
                            Ending ABL Outstanding                         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300         52,300
                                Ending ABL Availability                    27,407         27,407         27,407         27,407         27,407         27,407         23,300         23,300         23,300         23,300         21,019         21,019         24,483
   Liquidity




                         Plus: Cash                                         2,136          1,407          3,257          8,103         10,889         12,458         18,044         20,980         25,304         30,030         31,928         35,128         36,569
                ENDING LIQUIDITY                                           29,543         28,814         30,663         35,509         38,296         39,865         41,344         44,280         48,604         53,331         52,946         56,147         61,052
                         Beginning Liquidity                               29,556         29,543         28,814         30,663         35,509         38,296         39,865         41,344         44,280         48,604         53,331         52,946         56,147
                             Change in Cash                                   (14)          (729)         1,849          4,846          2,787          1,569           5,585         2,936          4,324          4,726          1,897          3,201          1,440
                             Change in ABL Availability                         -              -              -              -              -              -               -             -              -              -              -              -              -
                                  Net Cash Flow                               (14)          (729)         1,849          4,846          2,787          1,569           5,585         2,936          4,324          4,726          1,897          3,201          1,440
                             Change in Borrowing Base Availability              -              -              -              -              -              -          (4,106)            -              -              -         (2,282)             -          3,465
                                  Change in Liquidity                         (14)          (729)         1,849          4,846          2,787          1,569           1,479         2,936          4,324          4,726           (384)         3,201          4,905
                ENDING LIQUIDITY                                           29,543         28,814         30,663         35,509         38,296         39,865         41,344         44,280         48,604         53,331         52,946         56,147         61,052
